CONVENTION
POUR LA CONSTRUCTION ET L’EXPLOITATION
D’UNE RAFFINERIE D’ALUMINE

ENTRE

LA RÉPUBLIQUE DE GUINÉE
ET
WINNING CONSORTIUM ALUMINA PTE. LTD

WINNING CONSORTIUM ALUMINA GUINEA S.A
Table des matières

1 Objet de la Convention

2 Mise en œuvre du Projet de Raffinerie

3 Coopération des autorités administratives

4 Durée

5 Zone du Projet

6 Obligations de construction de l'Infrastructure

KA Activités de construction

8 Accès aux sites

S Terrains du Projet et Acquisition de terrains

10 Autorisations

11 Droits et obligations du Propriétaire de l'Infrastructure

12 Usage exclusif de l'Infrastructure du Projet

13 Nature des services

14 Droits d'extension

15 Routes

16 Obligation de non-ingérence de l'État

17 Achats locaux

18 Recrutement des employés

19 Dispositions générales

20 Stabilisation du Régime fiscal et douanier

21 Calcul des impôts et des taxes

22 Dispositions diverses

23 Participation de l'Etat dans le capital du Propriétaire de l’Infrastructure
24 Garanties générales

25 Garantie de tenue des comptes et Transferts en devises étrangères
26 Garanties administratives et foncières

27 Garanties de protection des biens, des droits, des titres et des Intérêts
28 Garanties pour la protection de l'environnement et du patrimoine culturel
29 Assurance

30 Dédommagement

31 Événement de Force Majeure

32 Résiliation anticipée

33 Règlement des litiges

34 Autorisation d'investissement et de transfert

35 Prééminence de la Convention

36 Comportement de bonne foi

37 Amendements

38 Propriété et cession des Actifs de l'Infrastructure du Projet

Convention pour la construction et l'exploitation d’une raffinerie d'alumine
39 Renonciation partielle 44
40 Confidentialité 44
41 Langue du contrat et Système de mesure 45
42 Continuité 45
43 Notifications 45
44 Capacité de l’Investisseur 45
45 Entrée en vigueur 46
46 Exhaustivité de la Convention 46
Annexe 1 Régime fiscal et douanier de la r: erie 48

Annexe 2 : Activités locales tP

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 3
CONVENTION POUR LA CONSTRUCTION ET L’EXPLOITATION
D’UNE RAFFINERIE D’ALUMINE

ENTRE

LA RÉPUBLIQUE DE GUINÉE, représentée par :

- Monsieur Abdoulaye MAGASSOUBA en sa qualité de Ministre des Mines et de la Géologie ; et
- Monsieur Ismaël DIOUBATE en sa qualité de Ministre du Budget

Dûment habilités à signer la présente Convention, Ci-après, « l’État» en
qualité de première partie à la Convention

WINNING CONSORTIUM ALUMINA PTE. LTD, société à risques limités dont le siège social est
situé à 5 SHENTON WAY 19-6 UIC BUILDING 068808, en République de SINGAPOUR,
constituée et immatriculée au registre des sociétés et entreprises commerciales de Singapour, sous le
numéro 201828706G, représentée par Monsieur Chi Wah Lau, mandaté par Monsieur Sun Xiushun,
Director, dûment habilité à signer la présente Convention (ci-après, désignée «l'Investisseur»),

en qualité de deuxième partie à la Convention

WINNING CONSORTIUM ALUMINA GUINEA S.A, société anonyme avec conseil
d’administration, dont le siège social est situé à l’immeuble Wazni, Tombo, Conakry, immatriculée au
Registre du Commerce et du Crédit Mobilier de Conakry, sous le numéro GN.KAL.2018.B.086 411,
représentée par Monsieur Zhang Bo, président du conseil d’administration, et Monsieur Ismaël
Diakité, Directeur Général, dûment habilités à signer la présente Convention

Ci-après, désignée sous ke terme « Propriétaire de l’Infrastructure » en qualité de troisième partie à
la Convention

Ÿ

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 4
Informations préliminaires

Considérant que :

(@)

@)

€)

@)

@)

L'État, dans sa volonté d’encourager l'exploration, la prospection, l'exploitation, la
transformation ainsi que le développement des infrastructures d’évacuation des
ressources minières de la République de Guinéea décidé de conclure une
Convention Minière avec Société Minière de Boké (SMB).

La présente Convention prévoit la construction :

[0] d’une Raffinerie capable de traiter jusqu’à 1 million de tonnes d'alumine par
an comprenant une Centrale électrique et un Terminal d’Exportation
d’Alumine avec une capacité d’exportation annuelle de 1 million de tonnes
d'alumine.

L'État reconnaît que :

@ l'Infrastructure du Projet construite en vertu de la présente Convention doit
permettre à SMB de transformer la bauxite extraite du Périmètre de la
Concession Minière en alumine pour l'exportation sur le marché mondial et
pour assurer que les demandes énergétiques du processus de raffinage soient
suffisamment satisfaisantes ; et

Gi) les Activités Minières sont liées aux Activités de l'infrastructure, qui
dépendent en dernier recours de la capacité du Propriétaire de l'Infrastructure,
tout au long de la durée du Projet de Raffinerie, d'avoir accès à tout terrain
qui pourrait être utilisé ou qui serait nécessaire aux objectifs des Activités de
l'Infrastructure, et l'État devra faire en sorte que tout terrain nécessaire à la
réalisation des Activités de l'infrastructure soit mis à la disposition du
Propriétaire de l'Infrastructure dans les meilleurs délais sous réserve de
l’observation des règles d’expropriation en ce qui concerne les terrains
n’appartenant pas au domaine public de l’Etat.

Le Propriétaire de l'Infrastructure s'engage à financer au travers de l’Investisseur, à
construire, à exploiter et à entretenir l'infrastructure du Projet et à le transférer à l'État
en vertu de la présente Convention.

L'État est d'accord pour garantir à l’Investisseur et au Propriétaire de l'infrastructure,
et à ses actionnaires, pendant toute la Durée de la présente Convention et de toute
prolongation de celle-ci, la pleine et entière jouissance des droits accordés à chacun
d'entre eux par la présente Convention.

Les stipulations de la présente Convention prévalent sur toute discussion, protocole et accords
antérieurs portant sur le Projet Raffinerie.

Définitions

Les termes et expressions utilisés dans la présente Convention ont la signification suivante, à
moins que le contexte en dispose autrement.

«Accord d'Exploitation de l'Infrastructure » désigne l'accord conclu entre le Propriétaire
de l'infrastructure et l'Exploitant de l'Infrastructure précisant les modalités selon lesquelles
l'Exploitant de l'Infrastructure sera nommé par le Propriétaire de l'Infrastructure comme
entrepreneur indépendant pour exploiter, entretenir et renouveler Hnfrastructure du Projet, tels
que modifiés de temps à autre par accord entre les parties,

vw

Convention pour la construction et l'exploitation d'une raffinerie d'alumine $
« Accord de Services » signifie tout accord que le Propriétaire de l'infrastructure (ou
l'Exploitant de l'Infrastructure, le cas échéant) signe en vue de fourniture de Services utilisant
l'Infrastructure du Projet.

«Actif » ou «Actifs de l'Infrastructure du Projet» désigne tous les biens, droits, titres et
intérêts présents et futurs, mobiliers ou immobiliers, tangibles ou intangibles, relatifs au Projet
de Raffinerie, appartenant au Propriétaire de l'Infrastructure ou à ses Affiliés ou qui sont loués
par (ou pour le compte de) l'un d'entre eux, ainsi que les droits en vertu de toute convention,
contrat de concession et/ou bail emphytéotique (y compris la présente Convention et la
Convention Minière) conclus par (ou au nom de) l'un d'entre eux.

« Action » désigne une action dans le capital du Propriétaire de l'Infrastructure.
« Actionnaire » désigne chaque personne ou entité qui détient des Actions de temps à autre.

«Activités de Financement » désigne la collecte de fonds auprès des Parties au financement
par le Propriétaire de l'Infrastructure conformément aux termes des Documents de
Financement.

« Activités de l'Infrastructure » désigne les activités relatives à la planification, la
conception, le financement, la construction, la mise en service, la propriété, la modification,
l'extension, l'entretien et l'exploitation de l'infrastructure du Projet, y compris l'acquisition
et/ou l'occupation du terrain.

« Activités du Projet » désigne toute activité nécessaire, accessoire ou utile au Projet.
« Activités Locales» a le sens qui lui est donnée dans l'Article 2.2

«Activités Minières » désigne les activités liées à la planification, à la conception, au
financement, à la construction, à la mise en service, à la propriété, à la modification, à
l'extension, à l'exploitation et à la maintenance de la Mine Existante et de la Nouvelle Mine, et
comprend :

(a) l'exploration, l'exploitation minière, la production et les activités connexes liées à la
localisation, à l'identification, à l'évaluation et à la production de la bauxite à effectuer
par SMB dans la Mine Existante et dans la Nouvelle Mine ; et

(b) toute acquisition et/ou occupation de terrain.

«Affilié (s) » ou « Société affiliée » signifie une société qui, directement ou indirectement
contrôle ou est contrôlée par une autre société ou qui se trouve sous un contrôle commun,
directement ou indirectement. Le terme contrôle désigne à cette fin le pouvoir d’administrer et
de diriger la gestion et les politiques de la société contrôlée, que ce soit par la propriété de titre
de capital avec droit de vote, aux termes d‘un contrat ou de toute autre manière.

«Année » désigne une période de 365 Jours selon le Calendrier grégorien.

«Annexe Fiscale » désigne le document ci-joint en, qui précise les conditions d'application
de tous les principes et de toutes les règles fiscales et douanières découlant de la présente

Convention et de certaines dispositions du Droit Applicable. L’Annexe Fiscale fait partie
intégrante de la présente Convention en tant que mesure d'exécution

« Annexe » désigne les documents indiqués comme tels, présents dans ou annexés à la
présente Convention. Chaque Annexe fait partie intégrante de la présente Convention.

« Autorisations » signifie les autorisations, consentements, approbations, certificats,
résolutions, licences, permis, exemptions, dépôts, immatriculations, visas et tout autre acte
administratif nécessaire en relation avec le Projet de Raffinerie et/ou les Activités
d'Infrastructure conformément au Droit Applicable.

« Autorité » ou « Autorité de l'État » désignent l'État, notamment le gouvernement, le

gouvernement local et tous les ministères, organismes gouvernement quasi

gouvernementaux ou autres organismes, sièges, institutions, agences, do
6

Convention pour la construction et l'exploitation d'une raffinerie d'alumine
territoriales ou tribunaux officiels ayant compétence en la matière au Projet de Raffinerie
et/ou les Activités d'Infrastructure ou les personnes agissant au nom de l'État, exerçant un
pouvoir législatif, exécutif, administratif, juridique ou autres délégués ou ayant le mandat
d'exercer ce pouvoir.

«Autres EFM » désigne les Événements de Force Majeure :
(a) spécifiés à l'Article 31(b)(ii) qui se produisent en République de Guinée ou
(b) spécifiés à l'Article Error! Reference source not found...

«Bonnes Pratiques de l’Industrie Minière » désignent l’utilisation des meilleurs standards
internationaux miniers, sociaux, environnementaux, économiques ou autres, tels que
notamment ceux découlant du guide de bonnes pratiques fournis par le Conseil International
des Mines et Métaux (ICMM), des normes de performance en matière de viabilité sociale et
Environnementale de la Société Financière Internationale (SFI), de la norme ISO 14001, de
l'Initiative pour la Transparence dans les Industries Extractives (TIE), des bonnes pratiques
environnementales et sociales établies par la Banque Mondiale et des Principes de l’Équateur
(ŒEquator Principles, June 2013), ainsi que les normes et standards technologiques applicables
en République Populaire de Chine (sans pouvoir être inférieurs aux normes et standards
technologiques internationaux ou ceux requis par le Droit Applicable).

« Cadre du PARC » désigne le cadre du Plan d'Action de Relocalisation et de Compensation
applicable au Projet élaboré par le Propriétaire de l'Infrastructure et l'État, avec ses
modifications successives.

« Centrale Electrique » signifie la centrale destinée à produire l’électricité construite dans le
cadre du Projet.

« Centre » a le sens qui lui est donné dans l'Article 33.2
« Chronogramme du Projet » désigne le calendrier de réalisation du Projet.

« Code des Investissements » signifie le Code guinéen des Investissements (Loi 2015
N°008/AN/du 25 Mai 2015 portant Code des Investissements de la République de Guinée)

«Code Minier » désigne le Code Minier de la République de Guinée, tel qu'établi par la Loi
L/2011/006/CNT du 9 septembre 2011, telle que modifiée par la Loi L/2013/053/CNT du 8
avril 2013.

«Concession Minière » désigne la concession minière pour l'exploration et l'exploitation de
la bauxite de la Mine Existante et de la Nouvelle Mine.

«Conditions de la Raffinerie » désigne les conditions énumérées à l'Article 2.5(a)(i) à (v)
inclusivement.

«Contractants du Projet » signifie toute entité engagée par le Propriétaire de
l'Infrastructure, l'Exploitant de l'Infrastructure ou leurs Affiliés respectifs afin de fournir des
biens ou des services liés à la construction, l'entretien, l'exploitation, le démantèlement ou
d’autres Activités liées au Projet.

« Convention » ou «Convention de Raffinerie » désigne la présente Convention pour la
conception, la construction et l’exploitation d’une Raffinerie d’Alumine et ses Annexes et tout
amendement qui pourrait avoir été apporté à ces dernières.

«Convention CIRDI» a le sens qui lui est donnée dans l'Article 33.2

« Convention du Projet Ferroviaire » signifie la Convention signée entre la République de
Guinée, WINNING CONSORTIUM RAILWAY GUINEA S.A -WCRG SA et utres,
relative à la construction, à l'exploitation, à l'entretien et au le transfert à l’Etat d'un
fer, et qui est signée à la date, ou à une date proche, de la présente Conventio:

LEP

Convention pour la construction et l'exploitation d’une raffinerie d'alumine À

« Convention Minière » désigne la Convention Minière et ses Annexes signée entre l’Etat et
SMB et qui sera ratifiée par l’Assemblée Nationale en même temps que la Convention.

« Critères de Construction de l'Infrastructure » signifie :

(a) en ce qui concerne le développement de l'Infrastructure du Projet, la conception, la
portée et les exigences techniques de la Raffinerie, de la Centrale et du Terminal
d’Exportation d’Alumine tels que convenus entre les parties conformément à la
Convention ;

(b) en ce qui concerne toute extension, la conception, la portée et les exigences
techniques déterminées par le Propriétaire de l'Infrastructure stipulent que, dans
chaque cas, ces exigences sont conformes aux spécifications de l'infrastructure du
Projet et ne réduiraient pas la sécurité opérationnelle, l'efficacité ou la performance de
l'Infrastructure du Projet; et

(c) en ce qui concerne l’exploitation, les Bonnes Pratiques de l’Industrie Minière,

«Date d'Achèvement de l’Infrastructure du Projet » désigne la date à laquelle la
construction de l'infrastructure du Projet par le Propriétaire de l'Infrastructure a été réalisée de
façon pratique, de sorte que l'Infrastructure du Projet ait été construite et est capable :

(a) dans le cas de la Raffinerie, de traiter jusqu’à un (1) million de tonnes d'alumine par
an;

(b) dans le cas de la Centrale électrique, de produire environ soixante-quinze (75)
mégawatts ; et

(c) dans le cas du Terminal d’Exportation d’Alumine d'exporter jusqu’à un (1) million de
tonnes d'alumine par an,

En tout état de cause la Date d’Achèvement de l’Infrastructure du Projet doit être atteinte
conformément au Chronogramme du Projet.

«Date de Cession» signifie la date à laquelle les Actions sont cédées à l'État, ou à une entité
détenue par l'État en vertu de l'Article 38.2(c)

«Date de Première Production Commerciale » désigne la date à laquelle la Raffinerie
atteint, pendant une période continue de soixante (60) Jours de production, une production
représentant au moins trente pour cent (30%) de sa capacité de production quotidienne
calculée sur la base d’une production annuelle d’alumine de d’un (1) million de tonnes

« Date d'Échéance d’Entrée en Vigueur du Projet » a le sens qui lui est donné dans
l'Article 2.5(a)

«Date d'Échéance de Faisabilité du Projet » a le sens qui lui est donné dans l'Article 2.3

«Date d’Entrée en Vigueur » désigne la date à laquelle toutes les conditions spécifiées dans
l'Article 45 sont remplies.

«Date d’Entrée en Vigueur du Projet » a le sens qui lui est donné dans l'Article 2.5(b)
«Dates d'Échéance » désigne :

(e) Date d’Échéance de Faisabilité du Projet;

(b) Date d’Échéance de l’Entrée en Vigueur du Projet; et

(c) Date d’Échéance d'Achèvement du Projet,

et « Date d'Échéance » désigne l'un d'entre eux selon ne" y

K

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 8
«Décret PIN » désigne le Décret déclarant comme Projet d'Intérêt National la construction de
la Raffinerie, de la Centrale Electrique et du Terminal d’Exportation d’Alumine et de toute
infrastructure connexe).

« Documents Contractuels » désigne tous les contrats, conventions, protocoles ou accords
écrits, directement ou indirectement liés aux Activités d'Infrastructure, y compris l'Accord
d'Exploitation de l'infrastructure et les statuts du Propriétaire de l'Infrastructure.

« Documents de Financement » désigne chaque accord conclu aux fins du financement par
emprunt ou du financement par capitaux propres, ou du financement de projet, de
l'Infrastructure du Projet, y compris, sans s'y limiter, l'accord sur les conditions communes, les
accords de prêts, , caution, garanties d'achèvement et accords en matière de Garantie, , accords
de subordination, accords et politiques de couverture des risques politiques, accords de
couverture du risque de taux d'intérêt ou de devises et aux ententes entre créanciers et ententes
directes conclu entre les Parties au Financement et diverses parties contractantes au Projet.

«Dollar » et « $ » désignent la monnaie ayant cours légal aux États-Unis d'Amérique.

«Droit Applicable » désigne tout traité, loi, code, ordonnance, décret, arrêté, directive,
jurisprudence ou autre mesure législative ou réglementaire qui, dans chaque cas, est en
vigueur en République de Guinée, telle qu’amendé, modifié ou remplacé.

«Droits de propriété à l'Infrastructure du Projet » désigne les droits de propriété des
Actifs de l'Infrastructure du Projet, y compris, sans s'y limiter, l'infrastructure du Projet
accordée au Propriétaire de l'infrastructure ou à l'Exploitant de l'Infrastructure, selon le
contexte prévu par la Convention Minière ou la présente Convention.

«Droits Fonciers » désigne les droits réels (y compris les droits d'accès et d'occupation ainsi
que les droits de superficie nécessaires pour garantir et assurer la jouissance et l'occupation
pacifiques continues des Terrains du projet, ainsi que pour assurer et garantir les Droits de
Propriété de l'Infrastructure du Projet, sous réserve de toute limitation des droits qui peuvent
être prévus dans la Convention du Projet Ferroviaire, la Convention Minière ou dans la
présente Convention.

«Durée » a le sens qui lui est attribué dans l'Article 4.

«Effet Défavorable Significatif » désigne un effet défavorable significatif sur les activités,
les actifs ou la situation financière de la Partie non défaillante, ou à l'avenir, ou sur la capacité
de cette Partie à s'acquitter raisonnablement et de bonne foi des obligations qui lui incombent
en vertu de la Convention.

«Entité Protégée » a le sens qui lui est donné dans l'Article 27(a).

«Entités d'Infrastructure » a le sens qui lui est donné dans l'Article 16(a).

« Étude de Faisabilité de l’Extension » désigne une étude préliminaire des options pour
l'extension du Projet de l'infrastructure faite à l'initiative du Propriétaire de l'Infrastructure.

« Étude de Faisabilité du Projet » a le sens qui lui est donné dans l'Article 2.3

« Événement de Force Majeurey a le sens qui lui est donnée dans l'Article 31(b)

« Événement de Force Majeure Prolongée » signifie tout Événement de Force Majeure qui
continue, rendant une Partie sensiblement incapable d'exécuter ses obligations pendant cent
quatre-vingt (180) Jours à compter de la Notification d'un Événement de Force Majeure
conformément à l'Article 31(c)

« Exploitant de l'Infrastructure » désigne l'entité qui doit être désignée par le Propriétaire
de l'infrastructure en tant qu'Exploitant de l'infrastructure et toute autre entité dûment
mandatée pour le remplacer conformément aux termes et condiffons de la Convention pour
exploiter et gérer toute ou partie de l'Infrastructure du Projet.

NC

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 9
« Extension » a le sens qui lui est donnée dans l'Article 14(b)
« Guinée » signifie la République de Guinée.

« Habitat Critique » a la signification qui lui est donné par la Norme de Performance en
matière de durabilité sociale et environnementale de la SFI sur la No. 6.

« Infrastructure de la Centrale électrique » désigne la Centrale électrique, qui sera
financée, conçue, construite, mise en service, détenue, modifiée et agrandie par le Propriétaire
de l'infrastructure et exploitée et entretenue par Propriétaire de l’Infrastructure ou l'Exploitant
de l'Infrastructure, conformément aux Bonnes Pratiques de l’Industrie Minière.

« Infrastructure de la Raffinerie » désigne la Raffinerie, qui sera financée, conçue,
construite, mise en service, détenue, modifiée et agrandie par le Propriétaire de l'infrastructure
et exploitées et entretenues par le Propriétaire de l'infrastructure ou l'Exploitant de
l'Infrastructure, conformément aux Bonnes Pratiques de l’Industrie Minière.

« Infrastructure du Projet » signifie la totalité de l'Infrastructure de la Raffinerie, de
l'infrastructure de la Centrale Electrique. À ces fins, l'Infrastructure du Projet comprendra
toutes les installations administratives, minières, électriques et de communication de transport,
et les installations souterraines, routières et sociales et tous types de développements
immobiliers nécessaire à la mise en œuvre du Projet.

« Infrastructure du Terminal d'Exportation d'Alumine » désigne le Terminal
d'exportation d'Alumine, qui sera financé, conçu, construit, mis en service, détenu, modifié et
agrandi par le Propriétaire de l'Infrastructure, et exploités et entretenus par Propriétaire de
l'infrastructure ou l'Exploitant de l'Infrastructure, conformément aux Bonnes Pratiques de
l'Industrie Minière.

« Jour » signifie un jour calendaire commençant à 0h00, heure de Conakry.

« Mine Existante concerne les périmètres miniers en cours d'exploitation par SMB à la Date
d’Entrée en Vigueur de la présente Convention.

«Mtpa » signifie millions de tonnes par an.

« Notification » signifie une notification formelle émise conformément à, et conforme aux
exigences de, l’Article 43.

«Nouvelle Mine » signifie l'exploitation minière de bauxite que SMB va entreprendre sur les
gisements de Santou II et Houda.

«Partie » signifie une partie à la Convention et « Parties » signifie toutes les parties à la
Convention et tous les successeurs ou ayants droit autorisés.

«Partie Autre que PEtat » signifie toute Partie à la Convention autre que l'État.

« Parties au Financement » désigne chaque partie ayant un Document de Financement, qui
fournit un financement (y compris à titre de garantie et/ou d'assurance financière) en relation
avec l'Infrastructure du Projet et/ou tout agent, fiduciaire ou mandataire ou banque agissant
pour le compte de l'un d'eux.

« Périmètre de la Concession Minière » signifie la zone couverte par le Concession Minière
qui sera identique à la zone couverte par la Mine Existante et la Nouvelle Mine.

«Période de Remboursement des Investissements » désigne, sous réserve de toute
prolongation du délai convenu entre le Propriétaire de l'infrastructure et l'État, la période
commençant à la Date d'Achèvement de l'Infrastructure et se terminant au trente-troisième
(33: anniversaire de cette date.

«Permis d’Exploitation Existant » signifie les permis d’explojtation énumérés ci-dessous :
#  D2015/135/PRG/SGG octroyé le 7 juillet 20 a

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 10
(@ D2016/371/PRG/SGG octroyé le 2 décembre 2016 ;

@) D2016/370/PRG/SGG octroyé le 2 décembre 2016 ; et

[o) D2017/064/PRG/SGG octroyé le 13 mars 2017.

«Permis de Recherche » signifie les permis de recherche suivants :
(0) A/2018/MMG/SGG du 23 mars 2018 ; et

& A/2018/4871/MMG/SGG du 14 juin 2018 ; et

«Personne Affectée par le Projet » a le sens qui lui est donné dans le cadre du PARC.

« Plan de Développement Communautaire » désigne le plan de développement
communautaire qui sera joint à la Convention.

« Plan de Gestion Environnementale » désigne le plan de gestion environnementale qui
sera joint à la Convention.

«Principales Parties au Financement » désigne les Parties au Financement autres que les
Parties au Financement qui accordent des prêts d'actionnaires pour financer l'infrastructure de
Projet.

«Produit » a le sens qui lui est donné dans la Convention Minière.

«Projet de Raffinerie » ou « Projet » désigne la conception, le développement, le
financement, la construction, la possession, l'exploitation, l'entretien, la modification ou
l'extension de l'infrastructure du Projet et toute autre activité connexe nécessaire à la
réalisation des Activités de l'Infrastructure (y compris toute expropriation de terrain requise à
ces fins).

«Protocole d’Accord » désigne le protocole d'accord daté du 21 mars 2018 conclu entre la
République de Guinée et le Consortium SMB-Winning.

«Prolongation de la Date d’Échéance » a le sens qui lui est donné dans l'Article 2.10.
«Prolongation » a le sens qui lui est donnée dans l'Article 6(b).

«Proposition de la Zone de Projet d’Infrastructure » a le sens qui lui est donné dans
l'Article 5.

« Régime Fiscal et Douanier » désigne le régime fiscal et douanier établi conformément à la
Section 7 et à l'Annexe fiscale.

«Routes d'Accès » a le sens qui lui est donné dans l'Article 15.1(a).

« Services » signifie les Services de la Raffinerie et/ou les Services de la Centrale Electrique,
qui seront fournis par le Propriétaire de l'infrastructure (ou par un Exploitant de
l'infrastructure, au nom du Propriétaire de l'Infrastructure), en utilisant l'Infrastructure du
Projet.

«Services de Centrale Electrique » signifie des services comprenant :

(2) la conception, la mise en place et la maintenance des installations électriques et du
réseau de distribution de l’énergie électrique produite par la centrale électrique ;

(b) la fourniture d’électricité pour les besoins de fonctionnement de la Raffinerie, la
fourniture de courant électrique pour les besoins des sites du projet, et tous complexes
immobiliers nécessaires au Projet où qu’ils soient situés dans le territoire national et

quel que soit leur usage, notamment à titre administratif (byreaux), et d’habitation
(sites d’hébergement, base vie, etc.); et “

(c) tous services auxiliaires liés aux services re
Convention pour la construction et l'exploitation d'une raffinerie d'alumine 11
«Services de la Raffinerie » désigne les services fournis à l'aide de l'infrastructure de
Raffinerie, notamment :

() la transformation de la bauxite brute extraite dans les gisements miniers exploités par
la SMB et toutes sociétés minières en faisant la demande, en Alumine, selon les
propriétés et caractéristiques arrêtées avec la SMB ou lesdites sociétés minières;

(b) lévacuation de l’Alumine produite par le terminal d’exportation construit par le
SMB, vers le marché international d’Alumine:; et

(c) tous services auxiliaires liés aux services susmentionnés.

« SET » désigne la Société Financière Internationale (International Finance Corporation), une
organisation internationale établie par des Articles de convention de ses pays membres.

« SMB » signifie une société anonyme, avec son siège social sis à Conakry, constituée selon
le Droit Applicable auprès du Registre du Commerce et du Crédit Mobilier de Conakry,
immatriculée sous le numéro RCCM/GC-KAL/055.689A/2014.

«Sous-traitant Direct » désigne toute entreprise ayant la compétence nécessaire pour fournir
les services et/ou les travaux aux fins du Projet de l'Infrastructure et qui a conclu un contrat
avec le Propriétaire de l'infrastructure, l'Exploitant de l'infrastructure, dans le cadre exclusif
du Projet et dont l'identité et la nature des services ou travaux ont été transmis à l'État lors de
la signature de l'accord de sous-traitance. Une référence à un sous-traitant dans l'Annexe
Fiscale est considérée comme une référence au Sous-traitant Direct tel que désigné dans cette
définition.

« Sûreté» désigne toute cession, mise en gage, hypothèque ou cession conditionnelle
d'actions ou de parts de l’Investisseur et du Propriétaire de l'infrastructure ou sur les Actifs de
l'infrastructure du Projet accordés par l’Investisseur ou le Propriétaire de l'Infrastructure ou
tout actionnaire, à toutes Parties au Financement ou autrement en vertu de tout Document de
Financement.

« Taux d'Intérêt Contractuel » signifie London Interbank Offered Rate ou LIBOR pour les
dépôts à trois mois en Dollars publiés par /ntercontinental Exchange Benchmark
Administration Lid ou l'entité de remplacement responsable de l'administration du LIBOR 12
mois le cas échéant, à 11h45 (GMT) plus deux (2) points

« Taxes » désigne toute taxe, droit, prélèvement, redevance, frais et, plus généralement, tout
impôt (y compris les droits de douane) ou taxe parafiscale payable à l'État ou à toute autorité
publique.

« Terminal d’Exportation d’Alumine » désigne une installation de stockage, et
d'exportation d'alumine avant son transport à des fins d'exportation.

« Terrains du Projet » désigne, selon le contexte, tous les sites, terrains et espaces de toute
nature et de tout emplacement nécessaires ou utiles à l'exécution des Activités du Projet (y
compris toute partie du domaine public maritime ou fluvial ou tout autre terrain relevant du
domaine public de l'État ou de tout autre domaine public de l'entité juridique de droit public) à
obtenir conformément au Cadre du PARC élaboré pour le Projet, étant précisé que la majorité
des Terrains du Projet seront, en principe, situés dans la Zone du Projet, certains Terrains du
Projet, tels que ceux nécessaires pour l'exécution des Routes d'Accès, la production et le
transport d'énergie pour les Activités du Projet ou pour la réinstallation des Personnes
Affectées par le Projet, peuvent être situées, en tout ou en partie, en dehors de la Zone du
Projet, lorsque cela est nécessaire.

«Violation Substantielle du Propriétaire de l'Infrastructure » désigne toute violation
substantielle par le Propriétaire de l'Infrastructure, qui a une Incidence Défayorable
Substantielle sur l'État, en vertu de ses obligations résultant de la Convention et qui y'est pas
causée par une Violation Substantielle de l’Etat ou un Événement de Force Majeure.

l'es

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 12
«Violation Substantielle de l'Etat » désigne l'un des événements suivants ayant une Effet
Défavorable Significatif sur une Partie (autre que l'État) ou toute autre Entité Protégée :

(a)

(b)

(c)

(d)

(e)

®

l'État ou toute autorité publique prend toute mesure ou action ayant une incidence
équivalente à une expropriation ou à une nationalisation, en tout ou en partie, mais à
laquelle l'Article 27(b) ne s'appliquerait pas autrement ;

une infraction grave de tout autre accord relatif au Projet de Raffinerie conclu par
l'État ou une Autorité de l'État et auquel une Partie (autre que l'État), ses Affiliés, des
prestataires ou un tiers investisseur sont parties ;

toute modification de la Législation en Vigueur, que l'État ou une Autorité de l'État
cherche à appliquer à toute Partie Autre que l’État, (seul ou avec d'autres), et qui
affecte négativement le Projet de Raffinerie ou la présente Convention ou dont résulte
un coût supplémentaire ou accru;

toute résiliation ou violation de tout Contrat de services qui se produit à la demande
ou à l'instigation de l'État ou de toute Autorité de l'État 3

résiliation de la Convention Minière par SMB sur la base d'une Violation
Substantielle de l’Etat (tel que ce terme y est défini) et qui n’est pas la conséquence
d’une Violation Substantielle du Propriétaire de l’Infrastructure et

toute infraction grave par l'État ou toute autorité de l'État en vertu des stipulations de
la Convention

qui n'est pas causée par une violation par le Propriétaire de l'Infrastructure de ses obligations
en vertu de la Convention ou un Événement de Force Majeure.

« Violation Substantielle de l’Investisseur » désigne l'un des événements suivants qui a un
Effet Défavorable Significatif sur l'État ou le Projet de Raffinerie :

(a)

(b)

le défaut de mise à la disposition du Propriétaire de l’Infrastructure des moyens
financiers requis, sur fonds propres ou fonds empruntés, pour assurer la réalisation du
Programme d’Investissements et la Construction de la Raffinerie conformément au
Calendrier de Construction, d’ Acquisition et d’Exploitation ;

le défaut de substitution au Propriétaire de l’Infrastructure, es-qualité de garant du
Propriétaire de l’Infrastructure en cas de Violation Substantielle du Propriétaire de
l'infrastructure ou par suite d’un Evènement de Force Majeure ou de redressement
judiciaire ou de faillite du Propriétaire de l’Infrastructure, ;

ce qui n'est pas causé par une Violation Substantielle de l’Etat et/ou une Violation
Substantielle du Propriétaire de l’Infrastructure ou un Evènement de Force Majeure

«Zone du Projet » désigne les emplacements identifiés pér le Propriétaire de l'Infrastructure
et approuvés par l'État conformément à l'Article 5.

x®

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 13
Interprétation
Les règles suivantes s'appliquent sauf indication contraire du contexte.

(a) Si un mot est défini, ses autres formes grammaticales ont une signification
correspondante.

@) Le singulier inclut le pluriel, et vice-versa.

(©) Une référence à une section, un article ou une annexe est une référence à une section,
un article ou une annexe à la Convention.

(d) Une référence à un accord, une convention ou un document (y compris une référence
à la Convention ou à la Convention Minière) est faite à l'accord, à la convention ou au
document tel que modifié, complété, ou remplacé, sauf dans la mesure interdite par la
Convention ou cet autre accord, convention ou document.

(e) Une référence à l'écriture comprend toute méthode de représentation ou de
reproduction de mots, de figures, de dessins ou de symboles sous une forme visible et
tangible, mais exclut une communication par courrier électronique.

@ Une référence à une partie à la Convention ou à un autre accord ou document
comprend les successeurs, les substituts autorisés et les ayants droit autorisés.

(@) Une référence à une conduite comprend une omission, une déclaration ou une
initiative, écrite ou non.

{h) La mention d'éléments après des mots tels que notamment, y compris, par exemple,
ou des expressions similaires, ne limite pas ce qui pourrait être inclus.

Section 1.: Dispositions générales

1 Objet de la Convention
L'objet de la Convention est de :

(a) définir les conditions juridiques, fiscales, administratives, financières, douanières et
sociales dans lesquelles :

@ Le Propriétaire de l'infrastructure assurera la conception, le financement au
travers de l’Investisseur et des Parties au Financement la construction et la
mise en service de l'Infrastructure du Projet ;

Gi) Le Propriétaire de l'infrastructure sera le propriétaire, l'exploitant, le
responsable de l'entretien, de la modification et de l'extension et, après la
Période de Remboursement de l'Investissement, cédera l'infrastructure du
Projet à l'État ;

(ääï) l'État accordera les garanties requises par le Propriétaire de l'Infrastructure et
ses actionnaires, les Principales Parties au Financement (le cas échéant), et
l'Exploitant de l'Infrastructure (le cas échéant) pour la réalisation du Projet de
Raffinerie;

) créer le cadre nécessaire pour que le Propriétaire de l'Infrastructure puisse obtenir le
financement requis pour l'Infrastructure du Projet ;

() définir les conditions générales et économiques dans lesquelles le Projet de Raffinerie

sera réalisé ; et
prévoir la facilitation par l'État de la construction de l'Infrastructure du Projet, de son financement et
de la conduite des Activités de l'Infrastructure, y compris l'octroi des garanties requises pâr les Parties
pour la mise en œuvre du Projet de Raffinerie dans chaque cas, de la manière fprévue par la
Convention:

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 14
Mise en œuvre du Projet de Raffinerie
2.1 Aperçu

Le Projet de Raffinerie sera mis en œuvre conformément au Chronogramme.
2.2 Activités Locales

À compter de la Date d'Entrée en Vigueur, le Propriétaire de l'infrastructure pourra mener
l'une ou l'ensemble des Activités Locales, décrites à (« Activités Locales ») afin de poursuivre
le développement du Projet de Raffinerie et de Centrale électrique , parallèlement à la
réalisation de l'Étude de Faisabilité du Projet. Dans la mesure où les Activités Locales
impliquent la construction de l'Infrastructure du Projet, Propriétaire de l'infrastructure doit, en
entreprenant les travaux de construction pertinents, se conformer aux Bonnes Pratiques de
l’Industrie Minière.

23 Étude de faisabilité

(a) Dans les douze (12) mois suivant la Date d'Entrée en Vigueur (Date d’Échéance de
Faisabilité du Projet), le Propriétaire de l'infrastructure préparera, financera et
soumettra à l’Etat une étude de faisabilité du Projet, selon une norme bancable, afin
d'évaluer la faisabilité commerciale du développement et de l'exploitation de
l'infrastructure du Projet. (« Étude de Faisabilité du Projet »). Aux fins du présent
Article 2.3(a), « norme bancable » désigne la norme requise pour attirer des
investissements et, sous réserve des études de confirmation éventuellement requises
comme condition préalable, le financement de projets par les Parties au Financement.

) Lorsque l'Etude de Faisabilité du Projet est concluante, le Propriétaire de
l’Infrastructure s’engage à commencer la Construction de l’Infrastructure du Projet
dans les dix-huit (18) mois suivant la date de la validation de l’Etude de Faisabilité du
Projet (la « Date de Démarrage de la Construction »).

(c) Lorsque l’Etude de Faisabilité du Projet n’est pas concluante en raison notamment
des conditions financières et/ou environnementales du moment, le Propriétaire de
l’Infrastructure s’engage à soumettre une nouvelle étude de faisabilité (l'Etude de
Faisabilité Mise à Jour) dans les deux (2) Années qui suivent le dépôt de l’Etude de
Faisabilité du Projet.

() L’Etat pourra soumettre l'Etude de Faisabilité du Projet et/ou l’Etude de Faisabilité
Mise à Jour à la contre-expertise d’un expert indépendant de renommée internationale
de son choix, aux frais de la Société (la « Contre-Expertise »). L’avis de l’Expert
indépendant s’impose aux Parties.

(e) En cas de défaut d’atteinte de la Date de Démarrage de la Construction nonobstant
une Etude de Faisabilité concluante, l’Etat pourra à sa seule discrétion procéder au
retrait des droits sur un périmètre correspondant à la moitié des ressources minières
de Santou II et Houda. Ces titres seront restitués si la situation ayant donné lieu au
retrait d’une partie des titres a été corrigée dans les délais accordés par l'Etat.

@ L'Étude de Faisabilité du Projet doit comprendre :

[0] une Proposition de Zone du Projet pour la Raffinerie et la Centrale
Electrique;

Gi) une stratégie et un calendrier de développement proposé pour les activités de
construction de l'infrastructure du Projet ; et

(üi) la Date d’Achèvement de l'Infrastructure du Projet, cette date pouyänt être
prolongée par une Prolongation Réputée conformément à l'Article 2/5(b)»).

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 15
2.4

2.5

Facilitation de l'État

()

@)

Les Parties doivent, au besoin, négocier de bonne foi afin de s’entendre sur toute
modification de la présente Convention pour :

@ l'obtention de fonds engagés pour le financement de l'Infrastructure du Projet;
et/ou

Gi) l'atteinte de la Date de Démarrage du Projet.

Sans limiter l'Article 2.4 (a), l'État coopère avec le Propriétaire de l'infrastructure
pour satisfaire :

@ les Conditions de la Raffinerie énumérées dans l'Article de 2.5(a)(i) à (vii)
inclus; et

Gi) les exigences et les conditions suspensives de tout Document de
Financement, requis par les Parties au Financement.

Conditions préalables

(e)

@)

@)

(@)

La mise en œuvre du Projet de Raffinerie par le Propriétaire de l'infrastructure est
assujettie et conditionnée à ce que toutes les actions et conditions suivantes soient
entreprises, terminées et satisfaites :

@ L'octroi, par l'État d'une Concession Minière sur le Périmètre de la
Concession Minière ;

Gi) L’obtention par le Propriétaire de l'Infrastructure de :
(A) toutes les approbations réglementaires ou autres requises pour

l'investissement dans l'infrastructure en Guinée pour autant que le
Propriétaire de l’Infrastructure en fasse une demande complète; et/ou

G) toute autorisation raisonnablement demandée par le Propriétaire de
l'Infrastructure;

(äi) La mise à disposition par l'État de tout Terrain du Projet appartenant à l’Etat
raisonnablement requis par le Propriétaire de l'Infrastructure et l'octroi de
tous les Droits Fonciers nécessaires ;

(iv) La mise en place d’un Plan de Gestion Environnementale convenu entre
l'Etat et le Propriétaire de l'Infrastructure permettant la production sur une
base rentable par l'Infrastructure du Projet et

. («Conditions de la Raffinerie »)

au plus tard dix-huit (18 mois) après l’octroi de la Concession Minière à SMB
(«Date de Démarrage du Projet »).

La date à laquelle toutes les Conditions de la Raffinerie ci-dessus ont été
effectivement remplies et satisfaites ou ont fait l'objet d'une renonciation (le cas
échéant) sera la « Date de Démarrage du Projet » aux fins de la Convention.

Les Conditions de la Raffinerie sont à l'avantage du Propriétaire de l'Infrastructure et
peuvent être levées (en totalité ou en partie) par le Propriétaire de l'infrastructure à
son entière discrétion.

Si les ConditiogS de la Raffinerie ne sont pas satisfaites dans les délais du
Chronogramme /du Projet, les Parties se réuniront afin de convenir de toute suite à
donner.

(LA

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 16
2.6

2.7

Atteinte et maintien de la Production Commerciale

(@)

@)

Le Propriétaire de l’Infrastructure s’engage à atteindre la Date de Première
Production Commerciale conformément au Chronogramme.

À compter de la Date de Première Production Commerciale, le Propriétaire de
l'infrastructure et l’Exploitant de l’Infrastructure s'engagent à maintenir la Production
Commerciale de l’ Alumine sauf si elle ne peut être maintenue :

(1) Du fait d'un cas de Force Majeure ;
(2) Pour des raisons techniques ou économiques justifiées, y compris dans les cas

où les coûts de production et d’exportation de l’Alumine sont supérieurs au prix
du marché dudit Produit Minier ; ou

(G) Pour des raisons liées à des actions ou omissions de l'État qui ne résultent pas
d’une inexécution du Propriétaire de l’Infrastructure.

Obligations du Propriétaire de l’Infrastructure et l’Exploitant de l’Infrastructure
pendant la période d'exploitation de la Raffinerie

()

@)

Programme de travaux et de Maintenance des Infrastructures du Projet

Conformément à la Législation en Vigueur, la Société doit soumettre pour information
au Ministre, au plus tard le 31 décembre de chaque année civile, un programme de
travaux prévisionnel pour la prochaine Année Civile incluant des estimations de
capacité d'exploitation, de production annuelle de l’Alumine, le programme de
maintenance des Infrastructure du Projet ainsi que les moyens de production. Elle doit
également soumettre pour information au Ministre, au plus tard le 31 mars de chaque
Année Civile, un rapport complet sur les opérations de la raffinerie réalisées au cours
de l'Année Civile précédente.

Avis de changements

La Société doit informer dans les meilleurs délais le Ministre de tout projet de
changement important dans ses opérations de la raffinerie (changement de méthode,
modification du programme de production, agrandissements ou extensions, etc.).

Calendriers de développement des infrastructures.

(@)

@)

Les Parties acceptent que le programme de développement de l'infrastructure du

Projet peut s'aligner sur :

[O] le programme de développement de "l'Infrastructure Minière", en vertu de la
Convention Minière; et

(ii) le programme de développement de "l'Infrastructure du Projet", en vertu de la
Convention Ferroviaire.

Les Parties reconnaissent et conyfennent que la Date d’Échéance d'Achèvement de
l’Infrastructure du Projet peut sujette à toute Prolongation, en vertu de la présente
Convention de Raffinerie.

NS

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 47
2.9

2.10

[Q]

@)

€)

Si la Date d’Échéance d'Achèvement de l’Infrastructure du Projet est reportée, en
vertu de la présente Convention de Raffinerie :

SMB peut réviser son programme de développement relatif à "l'Infrastructure
Minière", en vertu de la Convention Minière, afin de prendre en compte toute
prolongation ou retard ; et/ou

[o] la WCRG SA peut réviser son programme de développement relatif à
"'nfrastructure du Projet ", en vertu de la Convention du Projet Ferroviaire
afin de prendre en compte toute prolongation ou retard.

SMB, WCRG SA et l'État seront informés par le Propriétaire de l'infrastructure de
toute Prolongation de la Date d’Échéance, de toute Prolongation ou de toute autre
prolongation en vertu de la présente Convention de Raffinerie.

Examen et atteintes des Dates d'Échéance

(a)

@)

Les Parties conviennent qu'elles devront se réunir et examiner les progrès de l'Étude
de Faisabilité du Projet et évoluer vers la satisfaction des Conditions de la Raffinerie
et de la Date de Démarrage du Projet sur une base régulière à comptér de la Date
d’Entrée en Vigueur.

À chaque réunion, les Parties collaborent pour identifier tous les obstacles aux Dates
d'échéance applicables et pour explorer et convenir de solutions appropriées afin que
ces obstacles soient minimisés ou surmontés.

Prolongation de la Date d'échéance

(@)

@)

Les Dates d'échéance sont soumises à une Prolongation de la Date d'échéance. S'il y
a un report de la Date d'échéance, alors la Date d'échéance concernée (et toutes les
Dates d'échéance qui la suivent) sera automatiquement prolongée de la durée de
l'événement, de l'action gouvernementale ou de l'inaction qui donne lieu au report de
la Date d'échéance.

Il doit y avoir une « Prolongation de la Date d'Échéance » si l'une des situations
suivantes se produit :

(0) un Événement de Force Majeure ;
(Gi) une action ou un manquement du gouvernement, comprenant :
(A) une Violation Substantielle de l’Etat ;
G) tout cas de retard d'accès aux sites ou à l'octroi de toute Autorisation

nécessaire à la réalisation du Projet de Raffinerie et de Centrale
Electrique ou de toute étude connexe ;

(C) tout cas de retard non imputable à Propriétaire de l’Infrastructure
dans l'acquisition des Terrains du Projet, tel que prévu par l'Article 9,
y compris les retards dans la réinstallation des personnes, si
nécessaire, pour l'exécution des Activités du Projet ; et

O) tout retard causé par les inspections de sites et les audits effectués par
l'État en vertu de l'Article 7(b) et

Œ) tout cas de retard dû au renvoi d'une affaire à un expert indépendant
dans les circonstances prévues par la présente Convention ou plus
généralement en raison du renvoi d'une affaire à l'arbitrage
conformément à l'Article 33 ; ou

(üi) tout retard de l'État dans l'accomplissement de toute action et/ou satisfaisant
aux conditions spécifiées à l'Article 2.3 qui, dans chaque cas, a un impac}

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 18
évident sur la capacité à atteindre une Date d' Échéance ou toute activité ou
étape individuelle visée dans l'Article 2.1.

3 Coopération des autorités administratives

Par tous les moyens appropriés et conformément aux dispositions de la Convention et du
Droit Applicable, l'État facilitera toutes les Activités de l'infrastructure et toutes les autres
activités que les Parties (y compris les Activités de Financement) et les Contractants du Projet
doivent exécuter.

4 Durée

La Convention prendra effet à compter de sa Date d’Entrée en Vigueur , pour une durée de
trente-trois (33) ans à moins qu'elle ne soit résiliée plus tôt conformément à l'Article 2 ou à
l'Article 32 (la « Durée »).

s Zone du Projet
(a) L'État convient que :

[0] les Terrains du Projet destinés à la Raffinerie, à la Centrale Electrique et au
Terminal d'Exportation d'Alumine seront situés dans la Zone du Projet telle
qu'identifiée par le Propriétaire de l'infrastructure ou tout autre emplacement
sur le territoire de la Guinée identifié par le Propriétaire de l'Infrastructure
dans la préparation de l'Étude de Faisabilité du Projet (la « Proposition de la
Zone du Projet d'Infrastructure ») et approuvé par l’Etat ; et

(ii) dans un délai de soixante [60] Jours à compter de la date de soumission de la
proposition, les Droits Fonciers seront accordés au Propriétaire de
l'Infrastructure pour la réalisation et l'exploitation de l'infrastructure du
Projet.

(b) Pour éviter toute ambiguïté, les Parties reconnaissent et acceptent que l'État
approuvera la Proposition de la Zone du Projet d'infrastructure, mais pourrait exiger
que des modifications soient apportées à celui-ci et qui n'affectent pas de façon
substantielle la Zone du Projet et qui peuvent être promptement accommodées à un
coût raisonnable.

() Les Parties conviennent que si, pour une raison quelconque, la Zone du Projet
identifiée en vertu de l'Article 5(a) ne convient plus à la totalité ou à une partie de
l'infrastructure du Projet, le Propriétaire de l'infrastructure peut, à tout moment après
l'Étude de Faisabilité du Projet, présenter une nouvelle Proposition de la Zone du
Projet d’Infrastructure à l'État et l'État accordera ces Droits Fonciers lui appartenant
au Propriétaire de l'infrastructure sur les terres identifiées dans la nouvelle
Proposition de la Zone du Projet d’Infrastructure dans les soixante (60) Jours suivant
la date de présentation de la nouvelle Proposition de la Zone du Projet
d’Infrastructure.

6 Obligations de construction de l'Infrastructure

(a) L'État accorde au Propriétaire de l’Infrastructure le droit de financer, de construire,
développer, exploiter et maintenir l’Infrastructure du Projet à l’intérieur du Périmètre
de la Concession Minière et/ou de la Zone du Projet. Le Propriétaire de
l’Infrastructure s’engage à construire l’Infrastructure du Projet conformément au
Chronogramme du Projet selon les critères et conditions préVues par l'Etude de
Faisabilité du Projet et sous réserve de toute Prolongatio:

16°

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 19
) Aux fins du présent Article 6, il doit y avoir une « Prolongation »:
(0) s'ilya:
(A) un Événement de Force Majeure :
G) une action ou un manquement du gouvernement, comprenant :
@) une Violation Substantielle de l’Etat ;

@) tout cas de retard d'accès aux sites ou à l'octroi de toute
Autorisation nécessaire à la réalisation du Projet de
Raffinerie ou de toute étude connexe non imputable au
Propriétaire de l’Infrastructure;

G) tout cas de retard non imputable au Propriétaire de
l’Infrastructure dans l'acquisition des Terrains du Projet, tel
que prévu par l'Article 9, y compris les retards dans la
réinstallation des personnes, si nécessaire, pour l'exécution
des Activités du Projet ; et

(4) tout cas de retard dû au renvoi d'une affaire à un expert
indépendant dans les circonstances prévues par la présente
Convention ou plus généralement en raison du renvoi d'une
affaire à l'arbitrage conformément à l'Article 3322;

qui, dans chaque cas, a une incidence évidente sur la capacité du Propriétaire
de l'infrastructure de respecter la Date d'échéance d'Achèvement de la
raffinerie ; et

Gi) s'il y a un événement considéré par une autre disposition de la Convention, ou
la Convention Minière comme une Prolongation.

(c) S'il y a une Prolongation, la Date d’Achèvement de l’Infrastructure du Projet de sera
automatiquement prolongée de la durée de l'événement, de l'action gouvernementale
ou de l'omission d'agir ou de la prolongation qui donne lieu à la Prolongation.

() Si le Propriétaire de l'Infrastructure prend conscience qu'un événement, une série
d'événements, ou un retard, se sont produits, et sont de nature à retarder le programme
du Projet de Raffinerie, y compris un défaut de l'État d'agir ou de fournir son soutien,
tel que requis en vertu de la Convention, alors, à des fins d'information seulement, le
Propriétaire de l'infrastructure informera, immédiatement, l'État et inclura les
informations concernant les dits événements.

E À Activités de construction

(a) Le Propriétaire de l'Infrastructure est responsable de la gestion de toutes les activités
de financement, de planification, de conception, de construction et de mise en service
liées au Projet de Raffinerie conformément au Chronogramme du Projet, y compris en
ce qui concerne les extensions de l'infrastructure du Projet que le Propriétaire de
l'Infrastructure choisit de mener.

() Les Parties conviennent que l'État peut à tout moment, après avoir donné un avis
raisonnable au Propriétaire de l'infrastructure, inspecter et vérifier les travaux
entrepris par le Propriétaire de l'Infrastructure afin de déterminer si ces travaux sont
conformes aux Critères de Construction de l'Infrastructure. Tout non-respect décelé
sera communiqué par écrit au Propriétaire de l'Infrastructure, et sera corrigé dans un
délai raisonnable ; tout litige survenant en relation avec l'exercice de ces droits et
obligations en vertu du présent Article 7(b) sera soumis à des procédures d'expertise
administrée, conformément aux Règles d'Expertise de la Chambre Internati ta

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 20
Commerce. La détermination de l'expert liera les Parties en l'absence d'erreur
manifeste.

Section 2.: Accès au terrain et Autorisations

8

92

93

Accès aux sites

(a) L'État s'engage à garantir au Propriétaire de l'infrastructure et aux Contractants du
Projet un droit d'accès à la Zone du Projet afin de réaliser les études et travaux
nécessaires à l'identification des Terrains du Projet, en exigeant des autorités
compétentes, y compris leurs départements décentralisés, de faciliter et coordonner
l'accès aux Terrains du Projet et aux terrains des propriétaires et des exploitants
d'activités qui sont régulièrement menées dans la Zone du Projet, afin de leur
permettre de mettre en œuvre les études et les travaux susmentionnés.

@) Ce droit d'accès est maintenu et confirmé par la Convention et restera en vigueur
jusqu'à ce que les dispositions de l'Article 9 concernant l'octroi des Droits Fonciers et
le droit d'occuper les Terrains du Projet entrent en vigueur.

Terrains du Projet et Acquisition de terrains
Décret PIN et Cadre de PARC

Si cela n'a pas déjà été fait avant la conclusion de la Convention Raffinerie, immédiatement
après la conclusion de la Convention Raffinerie :

(a) les Parties feront tout ce qui est nécessaire pour élaborer et mettre en œuvre un Cadre
du PARC relatif au Projet ; et

@) au plus tard à la Date d’Entrée en Vigueur, l'État émettra en tant que besoin un Décret
PIN à l'égard du Projet.

Terrains du Projet

Les Terrains du Projet doivent être mis à la disposition du Projet conformément au Décret PIN
(s'il est délivré conformément aux conditions de la Convention Raffinerie). Les Parties
reconnaissent que les Terrains du Projet peuvent inclure une partie du domaine public fluvial
et maritime.

L'État prendra toutes les mesures requises conformément à la Convention, au Cadre PARC et
au Décret PIN, s'il est émis, afin que les Terrains du Projet soient concédées au Propriétaire de
l'Infrastructure pour l'usage et l'occupation exclusifs du Propriétaire de l'infrastructure et que
toutes les parcelles de terrain nécessaires à la réinstallation des Personnes Affectées par le
Projet soient mises à la disposition des Personnes Affectées par le Projet comme requis pour
la réalisation et l'exploitation de l'Infrastructure du Projet en temps voulu, conformément au
Chronogramme du Projet.

Droits se rapportant aux Terrains du Projet

(a) Indépendamment du fait qu'un Décret PIN soit émis par l'État, l'État accorde au
Propriétaire de l'infrastructure sans avoir besoin d'autres Autorisations ou d'autres
formalités (autres que celles qui sont nécessaires pour assurer la pleine effectivité des
Droits Fonciers) pour une durée n'excédant pas la Durée de la Convention, les Droits
Fonciers nécessaires à l'exécution des Activités liées à l'infrastructure conformément
aux termes et conditions de la Convention et du Décret PIN (s’il est émis).

() L'État convient qu'il n'accordera aucun droit concurrent sur les Terrains du Projet à

des tiers ni n'accordera des droits incompatibles avec le droit du Propriétaire de
l'Infrastructure de 1 as et d'exploiter l'infrastructure du Projet sur

les Terrains du «a

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 21
94

9.5

GC) Le Propriétaire de l'Infrastructure acquiert, sous réserve de l’article 38, les Droits de
propriété de l'infrastructure du Projet rattachés aux Actifs de l'infrastructure du Projet
(qui seront des installations sur les Terrains du Projet) au fur et à mesure de leur
Construction et/ou de leur installation sur les Terrains du Projet. Ces droits
comprennent, sans s'y limiter, le droit de posséder des Actifs et de créer une Sûreté
relative aux Actifs sur les Terrains du Projet, quelle que soit la nature juridique des
Terrains du Projet (y compris, pour lever toute ambiguïté, les Terrains du Projet
appartenant au domaine public de l'État ou à tout domaine public de toute autre entité
juridique de droit public) sous réserve des Lois et Règlementations.

() L'État accorde également au Propriétaire de l'infrastructure le droit d'attribuer, de
transférer et de céder, dans les conditions prévues par le Droit Applicable , aux
Contractants du Projet, à ses Affiliés et Sous-Traitants directs et aux tiers
investisseurs, tout ou partie des Droits Fonciers accordés en vertu du présent Article
9.3 pour un usage exclusivement en lien avec le Projet. L'État accepte en outre
qu'aucuns frais, taxes ou prélèvements ne soient imposés par l'État sur toute
transaction donnant effet à une telle cession de tels Droits Fonciers.

(e) Compte tenu du paiement par le Propriétaire de l'Infrastructure des coûts liés à la mise
en œuvre du Cadre du PARC et, en particulier, de la réinstallation et de
l'indemnisation des personnes concernées par le projet, les Parties conviennent
qu'aucune redevance, loyer ou paiement de toute nature sera payable à l'égard de
l'État (qui accorde les Droits Fonciers conformément à la Convention) par le
Propriétaire d'infrastructure, ses Contractants, Affiliés et Sous-traitants directs,
bénéficiant de tout droit en application du présent Article 9.3.

@ L'État garantit aux titulaires de tous les Droits Fonciers visés à l'Article 9.3(a) :
@ contre toute forme d'expulsion illégale ou de facto; et

(ii) une assistance au Propriétaire de l’Infrastructure pour la résolution amiable
de toute réclamation émanant d’un tiers en raison de l'existence ou de
l'exécution de ces Droits Fonciers.

Afin de minimiser les cas de ces coûts, les Parties s'efforceront, dans toute la mesure
du possible, de régler les griefs portés contre les Parties conformément au mécanisme
de règlement des griefs prévu par le Cadre du PARC.

Contamination du sol et du sous-sol et de l’eau

Le Propriétaire de l'infrastructure, l'Exploitant de l'Infrastructure et tout Contractant au Projet
ne sont responsables envers quiconque des dommages, pertes ou dépenses occasionnés par la
contamination du sol, du sous-sol ou de l'eau et, d'une manière générale, de tout type de
pollution sur les Terrains du Projet existant avant la prise en charge effective des Droits
Fonciers par le Propriétaire de l'Infrastructure et l'Exploitant de l'Infrastructure conformément
à l'Article 9.3, ou non causés par les activités entreprises par ou pour le compte du Propriétaire
de l'infrastructure ou de l'Exploitant de l'Infrastructure.

Le Propriétaire de l’Infrastructure, L’Exploitant de l’Infrastructure et tout Contractant au
Projet sont solidairement responsables des dommages, pertes ou dépenses occasionnés par la
contamination du sol, du sous-sol ou de l’eau et d’une manière générale, de tout type de
pollution sur les Terrain du Projet causés par eux après la prise en charge effective des Droits
Fonciers par le Propriétaire de l’Infrastructure et PExploitant de l’Infrastructure
conformément à l’Article 9.3.

Projet d'intérêt national

(a) L'État s'engage à accorder un Décret PIN pour tous les espaces ou domaines que le

Propriétaire de l’Infrastructure, ses Affiliés et Sous-traitants jugent raisénnablement
nécessaires pour la réalisation et le développement des Activités du Proj K®

Convention pour la construction et l'exploitation d'une raffinerie d'alumine
10

() L'État doit:

@

Gi)

Gi)

Autorisations

s'assurer que la déclaration du Projet comme Projet d'Intérêt National est
maintenue pour une période commençant à la date de publication du Décret
PIN au Journal Officiel de la République de Guinée et se terminant à la date à
laquelle les Droits Fonciers accordés au Propriétaire de l'Infrastructure sur
toutes les terres du projet nécessaires à la réalisation des Activités
d'infrastructure seront pleinement effectifs;

utiliser et mettre en œuvre tous les droits conférés par le Décret PIN pour
accorder au Propriétaire de l'infrastructure les Droits Fonciers nécessaires à
l'exécution des Activités d'infrastructure (y compris la prolongation de la
période du Décret PIN pour accommoder l'extension de ses avantages à
l'Exploitant de l'Infrastructure); et

prendre des mesures efficaces pour assurer une publicité et une information
adéquates afin que l'existence du Décret PIN et ses conséquences juridiques
soient portées directement à l'attention des sections concernées du public (y
compris les autorités locales, les registres fonciers, les notaires et les
résidents) afin d'assurer son application effective.

Outre ses obligations énoncées aux Articles 8 et 9, sans limitation, à l'Article32,

l'État :

[0]

Gi)

Gi)

Gv)

w

(vi)

s’engage à délivrer dans les trente (30) Jours, sur première demande complète
toutes les autorisations requises pour l’exécution de tous les travaux de
construction et d’exploitation de tout le Projet;

doit faciliter toutes les étapes et procédures administratives par toutes les
mesures appropriées et fournir toute l'aide raisonnable, dans chaque cas, qui
peut être nécessaire pour la planification, la conception, la construction, la
mise en service, la propriété, l'exploitation, l'entretien, la modification et
l'extension de l'Infrastructure du Projet y compris, pour éviter tout doute, les
Droits du Propriétaire de l'Infrastructure, de l'Exploitant de l'Infrastructure et
du Contractant au projet d'importer du combustible et du charbon.

doit, en s'acquittant de ses obligations en vertu de la Convention , instruire et
ordonner sans délai, selon les besoins, toutes les autorités publiques dans
chaque domaine concerné afin de faciliter toutes les mesures administratives
requises pour la délivrance de telles autorisations dans les conditions fixées
par les Lois et Règlementations ;

veille à ce que ces Autorités fournissent au Propriétaire de l'Infrastructure, à
l'Exploitant de l'infrastructure et à tout Contractant au Projet toute l'assistance
nécessaire en relation avec les Autorisations pour le Projet et que toutes les
autres formalités et procédures soient accomplies ;

doit maintenir ou faire maintenir la validité et l'efficacité de toutes les
Autorisations accordées ou à accorder par les Autorités et/ou toute personne,
entité ou Autorité en rapport avec le Projet; et

coopère et facilite les procédures d'approbation pour le recyclage et la
transformation en ce qui concerne le traitement des résidus etes déchets tels
que les boues rouges, les cendres légères et autres résidi

ÿ

Lu

Convention pour la construction et l'exploitation d'une raffinerie d’alumine 23
Section 3.: Droits et obligations du Propriétaire

11 Droits et obligations du Propriétaire de l'Infrastructure
11.1 Les droits du Propriétaire de l'Infrastructure
Le Propriétaire de l'infrastructure a le droit :

(a) de nommer un ou plusieurs Exploitant de l'infrastructure pour gérer, en tant

d'exploitation d'infrastructure (pour éviter toute ambiguité, le propriétaire
d'infrastructure peut nommer un ou plusieurs Exploitants d'infrastructure pour la
Raffinerie, la Centrale Electrique ou le Terminal d’Exportation d’Alumine ou une
combinaison de tout ou partie de l'Infrastructure du Projet) ;

@) de sous-traiter aux Contractants du Projet afin de fournir une ou plusieurs des
Activités de l'infrastructure, mais ne sera pas par conséquent déchargé de ses
obligations et/ou responsabilités;

(c) de conclure un ou plusieurs Contrats ou Accord de Services; et

() aux fins de la construction de l'infrastructure du Projet, d'obtenir ou d'extraire
conformément au Droit Applicable des pierres, du sable, de l'argile et du gravier de la
Zone du Projet et de toute autre zone située à proximité de la Zone du Projet de droit.

112 Les Obligations du Propriétaire de l'Infrastructure
Le Propriétaire de l'Infrastructure doit, conformément à ses obligations en vertu de l'Article 7

(a) réaliser le projet conformément au Chronogramme du Projet
@) entreprendre les Activités de Financement pour la construction de l'Infrastructure du
Projet ;

(c) être responsable de la planification, du financement, de la conception, de la
Construction et de la mise en service de l'Infrastructure du Projet conformément aux
Critères de Construction de l'Infrastructure et sans aucune Autorisation autres que
celles prévues à la présente Convention;

Ce faisant, il a le droit :

[0] sous réserve de l'Article 5, d'accéder aux terrains pour la finalisation des
études requises pour la planification et le développement de l'Infrastructure
du Projet ;

Gi) d'exercer tous les droits et de prendre toutes les mesures nécessaires pour
obtenir les terrains requis pour la construction et la mise en service de
l'infrastructure du projet, y compris conformément aux Décret PIN et
conformément au Cadre du PARC et

(ii) d'entreprendre la planification, le financement, la conception, la construction,
la mise en service, la modification et l'extension de l'Infrastructure du Projet ;

() posséder, modifier et étendre l'Infrastructure du Projet conformément aux Critères de
Construction de l'Infrastructure et la céder à l'État conformément à l'Article 38;

(e) d'exécuter toutes les tâches, les actions et les exigences, y compris l'obtention et la
possession de tous les terrains et les Autorisations nécessaires (dont la délivrance ou
la responsabilité relève de l'État en vertu des Articles 9 et 10) selon les besoi KO

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 24
planifier, concevoir, financer, construire, commander, modifier, développer et
posséder l'infrastructure du Projet ;

@ prendre en charge les tous frais liés au Cadre du PARC :

113 Activités de Gestion

@) Le Propriétaire de l'infrastructure doit exploiter et entretenir le Projet de Raffinerie,
conformément aux Bonnes Pratiques de l’Industrie Minière et aux termes de la
Convention.

(a) Le Propriétaire de l'infrastructure peut assurer lui-même le rôle principal de
l'exploitation et de la maintenance de l'Infrastructure du Projet ou peut, de temps à
autre, désigner un Exploitant de l'infrastructure pour assurer l'exploitation et la
maintenance de l'Infrastructure du Projet sous réserve d’en informer par écrit l’Etat.

(b) Bien que le Propriétaire de l'infrastructure ait le droit de sous-traiter à l'Exploitant de
l'infrastructure et/ou à d'autres Contractants du Projet pour fournir une ou plusieurs
des Activités de l'infrastructure, il ne sera pas dégagé de ses obligations ou devoirs.

11.4 Droit d'importer des installations, de l'équipement et des matériaux

(a) Le Propriétaire d'infrastructure, l'Exploitant de l'Infrastructure et les Contractants du
Projet ainsi que chacun de leurs Affiliés respectifs seront en droit, sur toute la Durée
de cette Convention, d'importer directement depuis toute juridiction de leur choix tout
consommable, tout équipement, toute installation de production et tous matériaux
requis afin de procéder aux activités de l'infrastructure dans les conditions prévues à
la présente Convention. L'État délivrera toutes les Autorisations nécessaires à cet
effet, conformément au Droit Applicable.

@) L'État garantit que dans la limite des exigences des Lois et Règlementations il ne
soumettra à aucune exigence particulière au regard de l'emballage de toute
installation, tout équipement et tout matériau achetés ou importés de tout pays, y
compris de la République Populaire de Chine.

115 Accès à l'eau

Le Propriétaire de l'Infrastructure, l'Exploitant de l'Infrastructure et les Contractants du Projet
ainsi que chacun de leurs Affiliés respectifs seront en droit, dans la limite de la Zone du
Projet, sur toute la Durée de cette convention et conformément au Droit Applicable, de :

(a) prélever de l'eau des rivières et des cours d’eau;
(b) extraire les eaux souterraines ; et
(c) développer, s’il y a lieu, une installation de traitement de l'eau

à toute fin afférant à la construction et/ou à l'exploitation et l'entretien de l'Infrastructure du
Projet dans les conditions prévues par les Lois et Règlementations.

Ce droit pourra être suspendu ou révoqué en cas de non-respect de la Législation en Vigueur,
notamment du Code l’environnement, de ses textes d’application et des conventions
internationales auxquelles la Guinée est partie.

116 Droit d'utilisation des voies publiques

Le Propriétaire de l'Infrastructure, l'Exploitant de l'infrastructure et les Contractants du Projet
seront en droit, sur toute la Durée de cette Convention, d'user de toute voie publique aux
alentours du Projet, sans avoir à payer des frais excédant ceux payés par les autres usagers.

Le Propriétaire de l'Infrastructure, l'Exploitant de l'Infrastructure et les Contractants du Projet

devront cependant prendre à leur charge toute ra frais de remise en état NUS

Convention pour la construction et l'exploitation d'une raffinerie d’alumine 25
117

118

infrastructures visées à l’alinéa précédent résultant d'une utilisation excédant l'usure normale
de ces installations. Par « usure normale », on entend une usure correspondant à l’usage qui en
est fait par d’autres usagers placés dans une situation comparable.

Droit d'exploitation

Le Propriétaire du Projet, l'Exploitant de l'Infrastructure et tout Affilié ou Sous-traitant, seront
en droit, aux fins de planification, conception, construction, mise en service, modification,
extension, exploitation et entretien de l'infrastructure du Projet, d'acquérir ou d'extraire pierre,
argile et gravier dans la Zone du Projet.

Obligation générale

Le Propriétaire de l'infrastructure jouira de tous les autres droits cghférés et sera tenu de toutes
les autres obligations imposées, en vertu de la Convention.

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 26
Section 4.: Usage exclusif de l'Infrastructure du Projet

12

13

14

Usage exclusif de l'Infrastructure du Projet

Les parties reconnaissent que l'infrastructure du Projet sera utilisée exclusivement par le
Propriétaire de l'infrastructure à l'exception du Terminal d’Exportation de l’Alumine auquel
laccès des tiers pourrait être concédé par le Propriétaire de l’Infrastructure suivant des
modalités à déterminer lorsque cet accès ne préjudicie pas à l’activité du Propriétaire de
lInfrastructure.

Nature des services

La mise à disposition de services par le Propriétaire de l'Infrastructure et l'Exploitant de
l'Infrastructure n'est pas un service public.

Droits d'extension

(a) Droit général de débuter l'Extension) Si le Propriétaire de l'infrastructure
considère que l'extension de l'infrastructure du Projet est nécessaire, le Propriétaire de
l'infrastructure peut, à tout moment, à sa totale discrétion, commander une Étude de
Faisabilité de l'Extension, afin d'évaluer la faisabilité de l'extension. Une fois
terminée, une copie de l'Étude de Faisabilité de l'Extension devra être transmise à
l'État.

) Propriétaire effectif de l’Extension) Toutes les infrastructures construites à la suite
d'une extension en vertu du présent Article 14 ("l’Extension") seront sous la
responsabilité du Propriétaire de l'Infrastructure (ou de tout successeur du Propriétaire
de l'Infrastructure nommé en vertu de la Convention) dans les mêmes conditions que
les Infrastructures du Projet.

(c) (Obligation de l'État d'aider à l'Extension) L'État doit fournir une assistance, dans
la mesure où elle est raisonnablement requise par le Propriétaire de l'Infrastructure,
afin de lui permettre d'envisager et de construire une extension, y compris la
délivrance des Autorisations, ainsi qu'il est prévu à l'Article 10 et ne doit ni entraver
ni empêcher une telle extension d'être envisagée ou construite. L’assistance de l’Etat
ne s’étend pas au financement de l’Extension.

() (Absence d'obligation de réaliser une Extension) Les Parties acceptent et
reconnaissent que la réalisation d'une Étude de Faisabilité de l’Extension n'oblige pas,
ni n'engage, le Propriétaire de l'Infrastructure de construire ou de développer toute
Infrastructure de l’Extension. Tout développement d'une Infrastructure de l'Extension
sera à la discrétion absolue du Propriétaire de l'Infrastructure.

Section 5.: Coordination avec l'État

15
15.1

Routes
Routes d’Accès

(a) Le Propriétaire de l'infrastructure a le droit de concevoir, financer, construire,
exploiter et entretenir les routes d'accès reliant le réseau routier public à
l'Infrastructure du Projet, s’il le souhaite. (les "Routes d'Accès")

@) Si le Propriétaire de l'Infrastructure construit une Route d’Accès, le Propriétaire de
l'Infrastructure et l'Exploitant de l'Infrastructure sont en droit de réglementer et de
contrôler l'utilisation des Routes d'Accès, y compris à l'aide des activités de sécurité
appropriées. Ils sont obligés d’accorder l’accès’ou usage de la Route d’Accès à l’Etat
ou aux tiers qui en feront la demande lorsqW’il n’en résulte aucun obstacle ni gêne
substantielle pour les activités du Proj

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 27
15.2 Usage des routes et ouvrages publics par le Propriétaire de l'Infrastructure, l'Exploitant

16

de l'Infrastructure et les Contractants du Projet

(a) Le Propriétaire de l'infrastructure, l'Exploitant de l'infrastructure, les Contractants du
Projet et leurs Affiliés respectifs ont le droit d'utiliser toutes les routes et ouvrages
publiques à proximité des Terrains du Projet, sans avoir à payer des frais excédant
ceux payés par les autres usagers. En cas d’usage abusif des routes publiques, le
Propriétaire de l'infrastructure, Exploitant de l’Infrastructure et les Contractants du
Projet seront responsables des dommages causés aux ouvrages publics.

@) Les Parties reconnaissent que des améliorations seront nécessaires afin que le réseau
routier public (y compris les ponts et autres infrastructures associées), conformément
aux critères de conception du Projet, pour faciliter la construction de l'infrastructure
du Projet, et pour respecter la Date d'achèvement de la raffinerie. Le Propriétaire de
l'Infrastructure a le droit d'entreprendre lesdites améliorations, et sera responsable des
coûts de leur conception et de leur construction, dans la mesure où l'étendue des
travaux d'amélioration seront acceptés selon l'Étude de Faisabilité de la Raffinerie.

() Pour éviter tout malentendu, le Propriétaire de l'infrastructure ne sera pas responsable
de l'exploitation et de l'entretien des routes publiques réaménagées ou utilisées dans le
cadre du Projet de Raffinerie, ni des coûts d'exploitation et d'entretien (sauf accord
préalable et au cas par cas avec l'État).

Obligation de non-ingérence de l'État

(a) L'État garantira que la Zone du Projet et les Terrains du Projet resteront attribués à
l'occupation et à l'usage exclusif du Propriétaire de l'Infrastructure, de l'Exploitant de
l'Infrastructure, des Contractants du Projet et à leurs Affiliés respectifs (les « Entités
de l'Infrastructure ») pour autant que l’accès des tiers ne crée des obstacles ou gène
substantielle aux activités du Projet, et que cette attribution sera maintenue durant
toute la durée de la conception, de la construction, de l'exploitation, de l'extension, de
la modification et de l'entretien de l'Infrastructure du Projet, de façon à ce que les
activités des Entités de l'Infrastructure puissent être entreprises et effectuées dans les
limites de la Zone de Projet ou des Terrains du Projet, sans aucune restriction ou
interruption de l'État ou de toute Autorité de l'État, y compris en raison du fait que de
telles activités sont devenues contraires à l'usage du terrain, au plan urbain ou au
règlement de zonage, à des Lois et Réglementations similaires ou à des restrictions de
la Zone de Projet ou des Terrains du Projet.

Section 6.: Achats locaux et recrutement des employés

17

18

Achats locaux

Le Propriétaire de l’Infrastructure, l’Exploitant de l’Infrastructure, leurs Affiliés respectifs et les
Contractants du Projet s’engagent à se conformer aux dispositions de l’article 107 du Code Minier.
Recrutement des employés

Le Propriétaire de l’Infrastructure, l’Exploitant de l’Infrastructure, leurs Affiliés respectifs et les
Contractants du Projet s’engagent à se conformer aux dispositions de l’article 108 du Code Minier.

EN

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 28
Section 7.: Régime fiscal et douanier

19

20

21

22
22.1

Dispositions générales

()

@)

Compte tenu de la nature particulière du Projet de Raffinerie qui nécessite des
investissements d'une ampleur exceptionnelle, en particulier pour les infrastructures
de base lourdes qui ont une valeur positive pour l'économie nationale, les Parties
conviennent que le régime fiscal tel que défini dans la Convention ainsi que dans
l'Annexe Fiscale détermine le traitement préférentiel applicable au Projet de
Raffinerie. L'Annexe Fiscale s'applique aux Activités de l'infrastructure, sauf
lorsqu'elle est contradictoire par rapport aux dispositions de la présente Convention.

Dans le cas des bailleurs de fonds finançant le Projet, il est spécifiquement convenu
que ces bailleurs de fonds seront exemptés de toute redevance, droit et autres impôts
ou taxes payables en relation avec le financement du Projet, y compris sans limitation,
tout montant qui pourrait autrement être payable en relation avec l'enregistrement ou
l'amélioration de toute garantie qui pourrait être fournie concernant ledit financement.

Stabilisation du Régime fiscal et douanier

Le Propriétaire de l'infrastructure, lExploitant de l’Infrastructure, leurs Affiliés et
Contractants bénéficieront de la stabilisation du Régime Fiscal et Douanier pendant une durée
25 ans, tant en matière d’assiette que de taux et modalités de déclaration et de contrôle.

Calcul des impôts et des taxes

@)

Le calcul des Taxes s'effectue sur la base d'un système de comptabilité et d'une devise
de comptabilité toujours exprimée en Dollars, qui sont ensuite convertis en Francs
Guinéens de la manière suivante :

( pour les Taxes basées sur une période de référence de 12 mois (comme pour
l'impôt sur les sociétés), le taux de change applicable sera le taux moyen de
la Banque centrale de Guinée applicable sur ladite période de référence ; et

(ii) pour tout autre droit et charge, le taux de change applicable sera le taux en
vigueur de la Banque centrale de Guinée à la date de paiement des Taxes.

@) Les taux de change spécifiés ci-dessus s'appliqueront également au calcul de tous les
ajustements, intérêts et pénalités ultérieurs, et pour tout remboursement de trop-perçu
d'Impôt.

Dispositions diverses

Principes comptables

(a) Chaque société intervenant dans le cadre du Projet tiendra une comptabilité conforme
au Système Comptable OHADA « SYSCOHADA », au Droit applicable et Principes
comptables généralement admis.

() Chaque société intervenant dans le cadre du Projet est autorisée également à tenir pour
ses besoins propres, une comptabilité dans la monnaie de son choix à des fins de
consolidation, étant toutefois précisée que dans leurs relations avec Etat, seule la
comptabilité établie selon le régime SYSCOHADA fait foi.

() Les états financiers seront présentés, formément aux règles de l’Acte Uniforme

relatif au Droit Comptable OHAD (bilan, compte de résultat, tableaux de flux de
trésorerie, états annexes,

WC

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 29
22.2

22.3

22.4

Transfert d'actifs, prêts, actions, vente, fusion, scission, transfert partiel d'actifs

Aucune taxe n'est applicable aux transferts d'actifs, prêts, actions, rachats, fusions, scissions,
apports d'actifs ou opérations similaires effectués dans le cadre du Projet de Raffinerie entre
les Parties et leurs Affiliées.

Dispositions plus favorables

Sous réserve du respect des dispositions de la Convention, le Propriétaire de l'Infrastructure et
ses Affiliés demanderont de se soumettre à toute nouvelle règlementation fiscale et/ou
douanière plus favorable ou toutes dispositions et/ou avantages qui seraient accordés à tout
concurrent exerçant une activité identique ou similaire dans l’avenir.

Principe de non-discrimination

Sans préjudice des clauses de la présente Section 7 relative au Régime Fiscal et Douanier,
l'État ne pourra pas :

@) imposer, ni permettre ou autoriser une quelconque Autorité de l'État à imposer, des
impôts, taxes, taux, de quelque nature que ce soit, sur ou concernant le terrain, le bien
immobilier ou autres actifs, produits, matériaux ou services utilisés ou produits grâce
ou via les activités du Propriétaire de l'Infrastructure, de l'Exploitant de
l'Infrastructure et de leurs Affiliés respectifs ou Sous-traitants directs, en lien avec les
Activités de l'Infrastructure ou l'infrastructure du projet ; ou

@) prendre, ni permettre la prise par l'État ou par toute Autorité de l'État, d'une
quelconque mesure discriminatoire, susceptible de priver le Propriétaire de
l'infrastructure, l'Exploitant de l'infrastructure et leurs Affiliés respectifs ou Sous-
traitants Directs, de la pleine jouissance des droits qui leur sont és ou qui sont
destinés à leur être accordés en vertu de la présente Convention.

La

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 30
Section 8.: Participation de l’État, Garanties d'État et Dispositions environnementale

23

24

Participation de l’Etat dans le capital du Propriétaire de l’Infrastructure

()

@)

Q)

Conformément à l’Article 150-I du Code Minier, compte tenu du fait que le Projet
sera un projet intégré (qui comprend la production de bauxite et d’alumine), les
Parties conviennent que la participation de l’Etat dans le capital du Propriétaire de
linfrastructure sera de cinq pour cent (5%) à partir de la date de la Date d’Entrée en
Vigueur. Cette participation ne peut être diluée par des augmentations éventuelles de
capital et cette participation est libre de toutes charges. L’Etat convient que les
actionnaires du Propriétaire de l’Infrastructure soient exonérés de tout impôt ou taxe
sur le transfert des actions à l’Etat effectué en vertu de cet Article.

Les Parties conviennent que la participation de l’Etat dans le capital du Propriétaire
de l’Infrastructure ne sera pas augmentée par l’octroi ultérieur de titres miniers ou de
concessions minières au profit de SMB.

L’Etat accepte de renoncer à l’exercice de toute option pour l’acquisition de
participation supplémentaire dans le capital du Propriétaire de l'Infrastructure en
vertu du Code Minier ou des Lois et Réglementations de la date d’entrée en vigueur
de la Convention et jusqu’à l’expiration d’une période de dix (10) années suivant la
Date de Première Production Commerciale. Le prix d’acquisition de la participation
supplémentaire de l’Etat sera, à défaut d’accord entre les parties, fixé à dire d’expert
désigné d’accord parties.

Garanties générales

(@)

@)

()

@

L'État garantit que le Propriétaire de l'Infrastructure, l'Exploitant de l'infrastructure et
leurs Affiliés respectifs et les Contractants du Projet ainsi que ceux qui sont
normalement employés par eux, ne seront jamais, en aucun cas, soumis à une
discrimination défavorable juridique ou administrative d'aucune sorte, en droit
comme en fait, et qu'ils recevront un traitement juste et équitable.

L'État garantit au Propriétaire de l'infrastructure, à l'Exploitant de l'infrastructure, à
ses Affiliés et aux Contractants au projet la sécurité de leurs employés et de leurs
biens, ainsi que la stabilité et l'absence de perturbation des Activités du Projet
pendant toute la Durée de la présente Convention par le biais de diverses mesures de
sécurité.

L'État, pendant toute la Durée de la Convention, ne devra pas lancer ou promulguer
de mesure quelle qu'elle soit impliquant une restriction des termes et conditions en
vertu desquels les Lois et Réglementations accordent au Propriétaire de
l'Infrastructure, à ses Affiliés et aux Contractants du Projet l'une des libertés
suivantes :

@ le libre choix des fabricants, des sous-traitants, des fournisseurs et des
prestataires de services (sous réserve des dispositions de l'Article 17) ;

Gi) le libre accès aux matières premières ;

(ii) l'importation de biens, matériaux, équipements, machines, installations,
pièces de rechange, intrants et services, directement ou indirectement
nécessaires au Projet de Raffinerie ; ou

(iv) la libre circulation sur tout le territoire de la Guinée du personnel, des
équipements et des biens stipulés dans le paragraphe précédent, ainsi que
tout service fourni en lien avec l'infrastructure du Projet.

L'État s'engage à se conformer, et à faire en sorte que toutes les Autorités de l'État se
conforment, à toutes leurs obligations dans chaque Document ContraCtuel et dans la

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 31
€)

Convention, en particulier lorsqu'il est nécessaire de s'assurer que la Date
d'Achèvement de l’Infrastructure du Projet survienne avant la Date d’échéance
d'Achèvement de l’Infrastructure du Projet.

Plus généralement, l’Etat s’engage à prendre toute mesure utile en vue de faciliter la
bonne réalisation du Projet.

25 Garantie de tenue des comptes et Transferts en devises étrangères

()

@)

Q)

@)

€)

(0)

Un compte en devises sera intitulé «nom du titulaire — Guinée » (le « Compte
Spécial »). Le Compte Spécial enregistrera exclusivement lesdits revenus.

Pour les besoins du calcul des réserves internationales de la Banque Centrale de la
République de Guinée (la « BCRG ») et de la collecte des données pour la balance
des paiements, le Propriétaire de l'Infrastructure, l'Exploitant de l'Infrastructure feront
en sorte que la banque dans laquelle le Compte Spécial est ouvert envoie le relevé du
compte à la BCRG suivant les modalités à convenir avec elle.

Il est précisé que le Propriétaire de l'infrastructure, l'Exploitant de l'Infrastructure et
leurs Affiliés et Contractants constitués en Guinée sont autorisés à conserver leurs
comptes en Euros ou en Dollars.

Le Propriétaire de l'infrastructure, l'Exploitant de l'Infrastructure et leurs Affiliés
respectifs incorporés en Guinée sont autorisés à tenir leurs comptes en Euros, en
Francs Guinéens ou en Dollars.

Le transfert à l'étranger de tout dividende et rendement du capital investi et de tout
paiement d'intérêts, ainsi que le transfert de tout produit de la liquidation ou de la
réalisation de ses actifs, sans limitation ou coût (à l'exception des frais bancaires
normaux applicables à ce transfert), sont garantis au Propriétaires de l'infrastructure,
à l' Exploitant de l'Infrastructure, à leurs Affiliés respectifs et aux contractants au
Projet à condition que ces rémunérations aient été soumises aux impôts et taxes y
afférents conformément aux dispositions du Droit Applicable.

Des garanties sont données par les présentes au personnel étranger résidant en Guinée
qui sont employés par le Propriétaire de l'infrastructure, l' Exploitant de
l'infrastructure et leurs Affiliés et les Contractants respectifs au Projet ou à toute
société guinéenne participant au Projet de Raffinerie pour la libre conversion et le
libre transfert vers leur pays d'origine de tout ou partie des salaires ou autres éléments
de rémunération qui leur sont payés ou autrement dus, dans la mesure où ils se sont
acquittés de leurs impôts dus en Guinée conformément au Droit Applicable.

26 Garanties administratives et foncières

(a)

En plus des autres dispositions de la Convention, en particulier les Articles 9 et 10,
l'État garantit au Propriétaire de l'Infrastructure, à l' Exploitant de l'infrastructure et à
ses Affiliés respectifs immatriculés en Guinée, conformément au Décret PIN et à la
Convention tous les droits de passage et servitudes sur les Terrains du Projet qui sont
nécessaires pour le transport et l'infrastructure de fret requis par le Projet de
Raffinerie (il est précisé que bien que la majorité des Terrains du Projet seront, en
principe, situés dans la Zone du Projet, certains Terrains du Projet, comme ceux qui
sont nécessaires à l'exécution des Routes d'Accès, à la production et au transport de
l'électricité pour les Activités du Projet ou pour la réinstallation des Personnes

Touchées par le Projet, peuvent être situées, en tout ou en parie, à l'extérieur des
limites des Terrains du Projet lorsque cela est nécessaire).

We

Convention pour la construction et l'exploitation d'une raffinerie d’alumine 32
() L'occupation et l'usage desdits terrains ne donnera lieu à aucune exigence envers le
Propriétaire de l'Infrastructure, l'Exploitant de l'infrastructure ou n'importe laquelle
de leurs Affiliés respectifs, constituées en Guinée, pour s'acquitter de tout paiement
d'Impôts autres que ceux qui sont spécifiés dans la Convention notamment dans
l'Annexe Fiscale.

(c) A la demande du propriétaire de l'infrastructure, l'État entreprend la réinstallation
et/ou l'indemnisation (sous réserve d’un paiement en temps utile par le Propriétaire
de l'Infrastructure, comme l'exige le présent Article de toute Personne Affectée par le
Projet dont la présence et/ou le droit sur lesdites terres entraverait les Activités de
l'infrastructure. Ladite réinstallation devra être réalisée en conformité avec les
normes définies dans le Cadre du PARC. Le Propriétaire de l'Infrastructure sera tenu
de verser, dans le Cadre du PARC, une juste indemnité aux Personnes Affectées par
le Projet.

(d) L'État déclare et garantit que toutes les Autorisations accordées pour la réalisation
des Activités de l'Infrastructure à la Date d’Entrée en Vigueur , y compris, pour
éviter tout ambiguïté, celles qui sont indiquées dans l'Article 10, ont été accordées
dans le strict respect du Droit Applicable et que toute autorisation supplémentaire et
tout renouvellement d'autorisation (dans des termes au moins aussi favorables), qui
pourraient être requis après la Date d’Entrée en Vigueur, sera aussi accordée en
stricte conformité avec le Droit Applicable .

27 Garanties de protection des biens, des droits, des titres et des Intérêts

(a) En vertu des dispositions de la Convention, le Propriétaire de l'infrastructure,
l'Exploitant de l'infrastructure et leurs Contractants de Projet, Affiliés et actionnaires
(individuellement désignés sous le terme de « Entité Protégée ») ont le droit et la
liberté de posséder, d'administrer, d'entretenir, d'utiliser, d'apprécier et d'organiser
leurs activités dans leur meilleur intérêt.

@) L'État s'engage à ne pas exproprier, ni nationaliser tout ou une partie des droits, titres
et intérêts d'une Entité Protégée, à moins qu'une telle mesure d'expropriation ou de
nationalisation ne soit conforme aux règles du droit international et :

[0] qu'elle soit prise pour des raisons d'intérêt national et en conformité avec la
Droit Applicable, notamment avec la Constitution Guinéenne ;

Gi) qu'elle ne soit pas discriminatoire ; et

(üïi) qu'elle donne à l'Entité Protégée le droit à une compensation d'un montant
égal à la juste valeur marchande de l'intérêt concerné.

La valeur marchande correspondra au montant auquel les intérêts concernés
pourraient s'échanger dans le cadre d'une transaction dans des conditions de
concurrence normale entre parties informées et consentantes, en supposant que
l'expropriation n'ait pas eu lieu et dans des conditions autres qu'une vente en
liquidation forcée. La juste valeur marchande sera définie à la demande de l'État ou
de l'Entité Protégée par un expert indépendant ayant de l'expérience en matière
d'évaluation des actifs d'infrastructure, et désigné par le Centre International
d'Expertise, conformément aux dispositions relatives à la désignation des experts, en
vertu des règles relatives aux compétences de la Chambre de Commerce
Internationale. Le dédommagement évoqué à l'Article 27(b) (ïi), tel qu'il est défini
par cet Expert Indépendant, sera payable sur demande de l'Entité Protégée en Dollars
ou dans toute autre devise acceptable et librement convertible, sans aucune autre
compensation, ni déduction autre que la somme qui lui est dû par l'État en vertu de la

présente Convention. La compensation inclura les intérêts, qui We Re

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 33
compter de la date d'expropriation ou de la date de nationalisation, au Taux d'intérêt
contractuel.

Dans l'éventualité où l'Entité Protégée concernée serait le Propriétaire de
l'infrastructure, l'Exploitant de l'infrastructure ou un Contractant du Projet, le
Propriétaire de l'Infrastructure ou l’investisseur peut choisir, à sa discrétion, de
demander un dédommagement équivalent à la juste valeur marchande de l'intégralité
des Actifs de l'infrastructure du Projet.

L'État et le Propriétaire de l'Infrastructure reconnaissent que ces dispositions
bénéficieront à l'Entité Protégée jusqu’à la fin de la Durée de la présente Convention
et renoncent expressément à leurs droits de révoquer lesdits bénéfices.

() L'État s'engage à ne pas interférer avec l'entière jouissance, par une Entité Protégée,
des droits légaux qu'elle détient sur ses droits, ses titres et ses intérêts.

(d) Dans l'éventualité d'une modification imprévue des circonstances économiques
fondamentales étayant la faisabilité et la viabilité du projet de raffinerie et de centrale
électrique, prévalant au moment de l'achèvement de l'Étude de Faisabilité de la
Raffinerie, qui rendrait impossible la poursuite à long terme du Projet de raffinerie et
de centrale électrique pour le propriétaire de l'infrastructure (avec des taux de
rendement raisonnablement satisfaisants, en tenant compte du risque inhérent à tout
projet de cette envergure), et qui ne découle pas d'une violation de la présente
Convention par le propriétaire de l'infrastructure ni d'un Événement de Force
Majeure, l'Etat s'engage à prendre les mesures adéquates afin de rétablir l'équilibre
économique perdu. Ces mesures doivent faire l'objet de discussions et être finalisées
par le Propriétaire de l'Infrastructure et l'État, et l'État devra prendre toute mesure
appropriée convenue avec le Propriétaire de l'Infrastructure.

(e) (Financement de l'Infrastructure du Projet) L'État reconnaît et accepte que le
Propriétaire de l'Infrastructure puisse entreprendre des Activités de Financement, y
compris, sans limitation, par le biais d'apports de fonds propres ou de prêts par ses
actionnaires ou leurs Affiliés et de prêts de la part des Principales Parties au
Financement ou leurs Affiliés. Dans le cas où le Propriétaire de l'infrastructure
entreprend des Activités de Financement , l'État doit faire, ou faire en sorte que tout
soit mis en œuvre, dans la limite du raisonnable, pour aider le Propriétaire de
l'infrastructure à exécuter les Activités de Financement le plus tôt possible par
rapport aux principales Parties au financement, notamment pour aider le Propriétaire
de l'infrastructure à respecter toutes les exigences des Principales Parties au
Financement en lien avec les présentes, dont la signature d'un ou plusieurs accords
directs avec les Principales Parties au Financement susceptibles d'être nécessaires
pour certaines clarifications et garanties concernant le Projet et pour le respect de
toute autre exigence spécifique contenue dans les présentes.

@ (Garantie) l'Etat reconnaît et accepte que tous les Actifs de l'infrastructure du Projet
( compris les Droits Fonciers attachés à l'infrastructure du projet) et que toutes les
actions et tout autre Droit Applicable puissent être, et si cela est exigé par les
Principales Parties au financement, soient fournis à titre de sûreté, comme exigé pour
le financement du Projet de raffinerie et de centrale électrique , étant entendu
qu'aucun Impôt ni aucune Taxe (y compris les droits d'enregistrement ou autres frais)
ne sera payable, et qu'aucune autorisation ou approbation ne sera exigée, concernant
la création ou la mise en œuvre de ladite garantie, y compris la cession de tout actif
de l'infrastructure du projet à tout tiers, suite à ladite mise en œuvre.

Nonobstant le caractère générique de la disposition ci-dessus, l'État accepte et
s'engage à faciliter et à accorder (à la charge du Propriétaire de l'Infrastructure) toute

autorisation ou à pourvoir à l'achèvement de toute "W validité, comme

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 34
prévu par l'Acte uniforme portant sur les sûretés, adopté par l'OHADA, ou le Droit
Applicable.

Il est convenu par les Parties que le Propriétaire de l'Infrastructure peut céder, y
compris pour des raisons de Sûretés, ses droits en vertu de cette Convention
aux Principales Parties au Financement (le cas échéant),. conformément au Droit
Applicable.

Nonobstant la généralité de la disposition ci-dessus, l'État accepte et s'engage, à
faciliter l’octroi de toute Autorisation requise ou à assurer le respect de toute
condition de validité, comme prévu par l'Acte Uniforme des Sûretés, adopté par
l'OHADA, ou le Droit Applicable.

Section 9.: Dispositions relatives à l'environnement et au Plan de Développement
Communautaire

28 Garanties pour la protection de l'environnement et du patrimoine culturel
28.1 Protection de l’environnement

Le Propriétaire de l'Infrastructure, l'Exploitant de l'Infrastructure, leurs Affiliés respectifs et
les Contractants du Projet s'engagent à mettre en œuvre le Projet conformément au Bonnes
Pratiques de l’industrie Minière et à réparer tout dommage causé à l'environnement,
conformément au Plan de Gestion Environnementale.

28.2 Plan de Gestion Environnementale

Le Propriétaire de l'infrastructure soumettra le Plan de Gestion Environnementale et Sociale
qu’il s’engage à actualiser en tant que de besoin.

28.3 Patrimoine culturel

Dans l'éventualité de la découverte d'objets du patrimoine culturel national, meubles ou
immeubles, au cours des Activités de l'infrastructure, le Propriétaire de l'Infrastructure,
l'Exploitant de l'infrastructure, leurs Affiliés respectifs et les Contractants du Projet
s'engagent à ne pas déplacer les objets en question, et d'émettre une Notification à l'État de
façon à ce que des mesures appropriées soient prises sans causer de retard dans les Activités
du Projet.

28.4 Plan de Développement Communautaire

Le Propriétaire de l'Infrastructure et l'Exploitant de l'Infrastructure s'engagent à respecter le
Plan de Développement Communautaire.

Section 10.: Autres Dispositions

29 Assurance

(@) Le Propriétaire de l’Infrastructure et l’Exploitant de l’Infrastructure s'engagent à
souscrire les polices d'assurances nécessaires à couvrir les risques liés au Projet de
Raffinerie tant dans sa phase de Construction que sa phase d’exploitation. À cet
effet, le Propriétaire de l’Infrastructure et l’Exploitant de l’Infrastructure sont tenus
de souscrire une ou plusieurs polices d’assurance couvrant la responsabilité civile à
l’égard des clients, des tiers et de leurs employés ainsi que le risque de perte par
incendie, destruction ou vol des Infrastructures pour une valeur égale à la valeur à
neuf des Infrastructures.

@) Le Propriétaire de l’Infrastructure et l’Exploitant de l’Infrastruct s’engagent à

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 35
30
30.1

30.2

30.3

31

fournir à l’État, sur demande, copie des polices d’assurance et les attestations de
paiement des primes correspondantes afin que l’État puisse s’assurer du sérieux de
celles-ci, ainsi que de l’étendue des risques couverts et des procédures
d’indemnisation.

() Toutes les assurances doivent respecter les termes et conditions conformes à une

pratique de gestion prudente des risques.
Les Parties reconnaissent et acceptent que les obligations du Propriétaire de
l’Infrastructure et de Exploitant de l’Infrastructure concernant les assurances sont
soumises aux dispositions du Code des Assurances de Guinée.

Dédommagement

Dispositions générales

(a) Dans l'éventualité d'une violation de la Convention, la partie en violation
dédommagera les autres parties de leur perte occasionnée par ladite Partie, de façon à
ce que le dédommagement couvre la totalité du montant du dommage.

@) Le terme de "dommage" comprend toute perte directe, réelle et positive et inclut

notamment tout coût, dépense, intérêt et frais d'avocats, de conseillers et d'experts
juridiques et toute autre dépense que la Partie ayant subi la perte puisse devoir
engager, mais exclut toute perte recouvrable par, et payée à la Partie ayant subi la
perte en vertu des politiques d'assurance applicables et souscrites par la Partie en
violation.

Calcul des Versements d'Indemnisations

()

@)

Le montant des compensations sera versé dans les quatre-vingt-dix (90) Jours après
la survenance des dommages découlant de la violation de la Convention. Chaque
Partie concernée devant être indemnisée devra s'efforcer de convenir avec la Partie
responsable, du montant de l'indemnité à payer dans les soixante (60) Jours de la
survenance du dommage. Dans le cas où les Parties concernées ne peuvent pas
s'entendre sur le montant de l'indemnité, elles auront recours à un expert indépendant.

Dans tous les cas, le paiement de l'indemnité sera porteur d'intérêts avec effet à
compter de la date de survenance du dommage, jusqu'au paiement réel de
l'indemnité. Ces intérêts seront calculés au Taux d'intérêt contractuel.

Devise des paiements d'indemnités

À moins qu'il existe un accord antérieur contraire entre la Partie responsable de la violation et
la Partie à indemniser, toute indemnité sera payée exclusivement en Dollars.

Événement de Force Majeure

(@)

@)

Aucune des Parties ni aucun de leurs Affiliés respectifs et Contractants du Projet ne
seront tenus pour responsables d'une impossibilité de s'acquitter de leurs obligations
issues de la Convention en cas de survenance d'un Événement de Force Majeure.
Pendant toute la durée de l’Événement de Force Majeure, et sous réserve des
dispositions de la Convention, les obligations affectées par l’Événement de Force
Majeure seront suspendues.

Aux fins de la Convention, et sous réserve de l'Article 31, « Événement de Force
Majeure » signifie tout acte ou événement imprévisible, insurmontable et au-delà du
contrôle de la Partie s'appuyant sur cet acte ou événement qui empêche cette Partie
de réaliser une ou plusieurs de ses obligations en vertu de la présente Convention, y
compris les événements et circonstances qui suiveyt, dans la mesure où ils satisfont
aux exigences contenues dans cet Article 31(b): AU

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 36
@ épidémie, fléau ou quarantaine ;
Gi) acte de guerre (déclaré ou non et si la Guinée participe ou non), invasion,
conflit armé ou agissements armés d'un ennemi étranger, blocus, embargo,

révolution, émeute, insurrection, troubles civils ou actes de terrorisme, de
sabotage ou de kidnapping ;

Gi) explosion, accident, contamination chimique ou incendie chimique ;

(iv) éclairs, typhon, inondation, tremblement de terre, tempête de sable, tornade,
cyclone ou autre condition météorologique sévère ou désastre naturel ;

(v) la découverte d'un site archéologique ou d'un Habitat Critique dans le cadre
de la Zone du Projet ou des Terrains du Projet ;

(vi) tout Événement de Force Majeure décrit dans cet Article 31(b) qui affecte la
performance de tout Accord de Services ;

(vi) toute modification significative dans la compétitivité du Produit sur le
marché de la République Populaire de Chine et sur le marché international;

(vii) tout impact significatif sur la valeur d’alumine ou de la bauxite (qu'il s'agisse
de bauxite brute ou Traitée) extraite de Guinée; et

(ix) tous lois, sanctions ou mesures internationales qui affectent l'importation
d’alumine ou de la bauxite (qu'il s'agisse de bauxite brute ou Traitée) dans la
République Populaire de Chine; et

(c) La Partie qui invoque l’Événement de Force Majeure doit informer dans les quinze
(15) Jours après la survenance ou la découverte d'un Événement de Force Majeure,
adresser à l'autre Partie une Notification précisant les facteurs qui constituent
l’Événement de Force Majeure et ses conséquences possibles sur l'exécution de la
présente Convention.

() Dans tous les cas, la Partie concernée prendra toutes les mesures utiles afin de
minimiser l'impact de l’Événement de Force Majeure sur l'exécution de ses
obligations et s'assurera le plus rapidement possible de la reprise normale de
l'exécution des obligations affectées par l’Événement de Force Majeure.

(e) Si, après un Événement de Force Majeure, la suspension des obligations s'est
poursuivie pendant plus d'un (1) mois, les Parties devront se réunir dans les sept (7)
jours qui suivent, afin d'examiner les implications de ces événements sur l'exécution
de la présente Convention, et en particulier sur les obligations financières de toute
nature impliquant le Propriétaire de l'infrastructure, l'Exploitant de l'Infrastructure,
ou leurs Affiliés respectifs, l'Etat et les Contractants du Projet. Dans ce dernier cas,
les Parties devront rechercher toute solution qui permettra d'adapter le Projet de
Raffinerie original aux circonstances modifiées, en adoptant en particulier toute
mesure qui permettra au Propriétaire de l'infrastructure, à l'Exploitant de
l'infrastructure, et à leurs Affiliés respectifs, à l'Etat et aux contractants du projet de
retrouver un équilibre économique leur permettant de continuer le Projet de
Raffinerie.

[6] En cas de litige survenant du fait de, ou en relation avec les mesures à adopter trois
G) mois après la survenance de l’Événement de Force Majeure, le processus de
négociation pourra être mis en œuvre immédiatement à la demande de la première
Partie à agir et les dispositions de l'Article 33 s'appliqueront dans leur ensemble.

(@) Si lÉvénement de Force Majeure devient un Événement de Force Majeure
Prolongée, il est convenu par les Parties que la Convention sera résiliée

conformément à l'Article 32.1(d). NE Q

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 37
32
32.1

32.2

Résiliation anticipée
Cas de résiliation anticipée

La résiliation anticipée de la Convention ne pourra avoir lieu que dans les cas prévus aux
Articles 32.1(a) à Error! Reference source not found...

(a) (Accord mutuel) Si le Propriétaire de l'Infrastructure et l'Etat conviennent
mutuellement de la résiliation de la Convention et des conséquences en résultant ;

(b) (Violation Substantielle du Propriétaire de l'Infrastructure) Résiliation et
Notification par l'État pour cause de Violation Substantielle du Propriétaire de
l'infrastructure.

(c) (Violation Substantielle de l’Etat) Résiliation par le Propriétaire de l'infrastructure,
dans le cas d'une Violation Substantielle de l’Etat, sur Notification de la part du
Propriétaire de l'infrastructure.

() (Événement de Force Majeure Prolongée) Si un Événement de Force Majeure
Prolongée est survenu, la présente Convention pourra être résiliée par l’une ou l’autre
Partie sur Notification à l’une ou l’autre Partie.

Toute Notification de résiliation ne produira effet qu’à l’expiration d’un délai minimum de
quarante-cinq (45) jours après la date de réception de la Notification.

Conséquences

Dans le cas d'une résiliation anticipée de cette Convention en application de
l'article 32.1, les dispositions de cet Article 32.2 s'appliqueront, étant entendu et
convenu par les Parties que dans tous les cas, en application et en conformité avec les
dispositions de l'article 32.3, les actions seront transférées à l'Etat.

Il est précisé que dans la mesure où les indemnités d’assurances sont versées à une
Partie pour réparer un dommage ou une perte subie par elle, tout montant dû par
l’autre Partie à celle-ci au titre de ce dommage ou cette perte sera diminué du
montant desdites indemnités d’assurances

(a) Accord mutuel

Si la Convention est résiliée en vertu de l'Article 32.1(a) (Accord mutuel), les Parties
détermineront les modalités et conséquences de la résiliation mutuelle.

() Violation Substantielle du Propriétaire de l'Infrastructure

Si la présente Convention est résiliée pour cause de Violation substantielle du Propriétaire de
lInfrastructure :

@ L'État aura l’option de racheter les Actifs du Projet contre une compensation
égale à leur valeur nette comptable à la date de la résiliation ou d’exiger le
démantèlement de l’Infrastructure et la remise en état des Terrains du Projet.

Gi) L'État aura droit à une compensation payable par le Propriétaire de
l'Infrastructure ou l’Investisseur à hauteur d'une somme égale aux dommages
directs réels et définitifs ou à la perte subie par l'État en conséquence directe
d'une Violation substantielle du Propriétaire de l'infrastructure ou Violation
substantielle de l’Investisseur et des coûts de remise en état des Terrains du
Projet, ainsi que les hoyioraires d’avocats, de conseillers juridiques et
d’experts, frais d’arbitrage et de procédures judiciaires et administratives,
ainsi que tous débours /et charges fiscales, encourus par l’Etat au titre de
toute procédure ;

Convention pour la construction et l'exploitation d'une raffinerie d’alumine 38
(©) Violation Substantielle de l'Etat
Si la présente Convention est résiliée pour Violation substantielle de l’Etat,

@ L’Etat versera au Propriétaire de l’Infrastructure le montant le plus élevé à la
date de résiliation entre la valeur non amortie des Infrastructures et le
montant du financement des Infrastructures non encore remboursé.

Gi) toutes les dettes du passif circulant du Propriétaire de l'Infrastructure (y
compris les pénalités dues par le Propriétaire de l'Infrastructure en raison du
préjudice causé par cette Violation Substantielle de l’Etat) en vertu des
Documents de Financement conclus avec les principales Parties au
Financement

(ii) Les pertes cumulées non encore absorbées ayant fait l’objet d’un audit de
gestion ainsi que les honoraires d’avocats, de conseiller juridiques et
d’experts, frais de procédures judiciaires et administratives, ainsi que tous
débours et charges fiscales, encourus par le Propriétaire de l’Infrastructure au
titre de toute procédure.

() Événement de Force Majeure

Si la présente Convention est résiliée pour un Événement de Force Majeure, le
Propriétaire de l'infrastructure aura droit à une indemnisation égale au montant le plus
élevé entre la valeur non amortie des Infrastructures et le montant du financement des
Infrastructures non encore remboursé. Ce versement déchargera l’Etat de toute
responsabilité tant vis-à-vis de l’Investisseur que du Propriétaire de l’Infrastructure.

Tous les paiements devant être faits par l'État au Propriétaire de l'Infrastructure,
seront, dans toute la mesure du possible, déduits des paiements à faire par le
Propriétaire de l'infrastructure à l'État et le solde restant après cette compensation sera
payable comme suit :

[0] tous les paiements faits par l'État au Propriétaire de l'Infrastructure dans le
cadre de la résiliation anticipée de la Convention seront libellés en Dollars et
payés sur un compte étranger nommé par le Propriétaire de l'infrastructure,
ses Affiliés ou Actionnaires (selon le cas), exonérés de toute taxe ou de tout
impôts, droits et retenues imposés en Guinée ; et

(üi) tous les paiements faits par le Propriétaire de l'Infrastructure à l'État en vertu
dans le cadre de la résiliation anticipée de la Convention seront libellés en
Dollars et payés sur un compte du trésor public en exonération de toute taxe,
droits ou retenues imposés hors de Guinée.

Dès réception par le propriétaire de l'infrastructure, ses Affiliés et actionnaires, et
l'Etat, selon le cas, de l'intégralité de ce paiement (et dans le cas d'un paiement fait au
Propriétaire de l'infrastructure, dès le transfert de ces paiements à l’Investisseur
avant le transfert des actions qui peut être requis), les parties devront renoncer
conjointement et solidairement à tout autre droit ou recours qu'elles pourraient avoir
en vertu de cet article 32 et les Actions seront transférées par l’Investisseur ou le
Propriétaire de l'Infrastructure (le cas échéant) à l'Etat ou à son représentant. L'État
sera libre de s'assurer qu'un tierÿ effectue le paiement de tout montant devant être
payé par lui au Propriétaire de l' cture, ses Affiliés et Actionnaires en vertu de

l'Article 32.2 en son nom.
\AGe

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 39

32.3 Transfert des Parts ou des Actifs de l'Infrastructure de Projet après Résiliation
Anticipée

(@)

@)

@)

@

L’achèvement de la cession des Actions et le paiement de toute indemnisation
conformément à cet article 32 aura lieu dans chaque cas, dans un lieu et à une date
convenus par l'Etat et le Propriétaire de l'infrastructure (et à défaut d'un accord, au
siège social du Propriétaire de l'infrastructure) et, sauf cas de résiliation en vertu de
l'article 32.1(b) (fondée sur une Violation Substantielle du Propriétaire de
l'infrastructure) ou 32.1 (d) (en raison d'un Autre EFM), au plus tard quatre-vingt-dix
(90) Jours à partir de la date de notification de la résiliation envoyée en vertu de
l'Article 32.1, après quoi, toute indemnisation qui n'a pas été payée deviendra
exigible et immédiatement payable. En cas de résiliation en vertu de l'Article 32.1(b)
(fondée sur une Violation Substantielle du Propriétaire de l'Infrastructure) ou (d)
(fondée sur un Autre EFM), le paiement de l'indemnisation en vertu de cet Article 32
et l’achèvement de la cession des actions à l'Etat aura lieu au lieu et à la date
convenus par l'Etat et le Propriétaire de Pinfrastructure (et à défaut d'entente au siège
social du Propriétaire de l'infrastructure) au plus tard trois cent soixante (360) jours à
compter de la date de Notification de la Résiliation donnée conformément à l'Article
32.1 après quoi, toute indemnisation qui n'a pas été payée deviendra exigible et
immédiatement payable à moins qu'il soit convenu entre le Propriétaire .de
L'Infrastructure et l'Etat que la notification de résiliation est retirée

Tous les montants payables en vertu du présent Article 32 seront majorés au Taux
d'intérêt contractuel à compter de quatre-vingt-dix (90) Jours après la date de la
Notification de résiliation jusqu'à ce qu'ils soient payés en totalité.

Pour toute résiliation qui survient en vertu de l'Article 27(b), la totalité du paiement
dû en vertu de cet article doit être versée au Propriétaire de l’Infrastructure ou à
l’Investisseur le cas échéant, de manière à satisfaire toutes les exigences relatives à
tout Contrat de services. Ce n'est qu'à la satisfaction de chacune de ces conditions que
l’Investisseur ou autre Propriétaire de l’Infrastructure (le cas échéant) sera obligé de
transférer toutes les Actions (y compris tous les droits et obligations attachés à ces
Actions) à la suite duquel transfert la présente Convention prendra fin avec effet
immédiat sous réserve des dispositions de l'Article 42. Il est spécifiquement convenu
aux fins de cet Article 32.3(c) et de l'Article 27(b) que dans la mesure où un Actif de
l'infrastructure de projet est soumis à des droits de tiers, une sûreté ou est par ailleurs
intransférable à l'État comme requis, il ne sera transféré à l'État que lorsque cela est
juridiquement possible.

À la date à laquelle la Notification de la résiliation est faite en vertu des Articles 32.1
(b) (sur le fondement d'une Violation Substantielle du Propriétaire de l'infrastructure)
ou 32.1 (d) (sur le fondement d'un Autre EFM) et jusqu'à ce que l'intégralité du
paiement de tous les montants requis ait été effectué conformément à l'Article 32, ou
l'expiration de la période de paiement prévue par l'Article 32.3 (a), selon celui de ces
événements qui se produit en premier, le Propriétaire de l’Infrastructure :

© si l'État le demande par Notification, est tenu de prendre les mesures
nécessaires pour maintenir l'Infrastructure du Projet; et

Gi) s'il lui est demandé par Notification de l'État de s'exécuter, il aura le droit,
mais non l'obligation (sous réserve de ses gbligations au titre de l'Accord de
Services), de continuer à exploiter l' frastructure du Projet pour son
bénéfice commercial personnel ;

Convention pour la construction et l'exploitation d'une raffinerie d’alumine 40
soumis dans tous les cas aux exigences que :

(ii) tous les frais raisonnables encourus par le Propriétaire de l’Infrastructure
dans l'exécution de ses obligations mentionnées par l'Article 32.3(d)(i)
devront être ajoutés aux montants devant lui être payés par l'État en vertu de
cet Article 32.3 et payés de la même façon; ;

(iv) en cas de Notification de résiliation donnée sur le fondement d'un Autre
EFM conformément à l'Article 32.1 (d), le Propriétaire de l’Infrastructure ne
sera pas obligé d'exécuter les obligations mentionnées dans l'Article
32.3(d)(i) si, considérant l'Autre EFM survenu, il serait dangereux ou
déraisonnable de le faire dans l'opinion du Propriétaire de l’Infrastructure; et

(v) dans le cas où l'État entend effectuer le paiement de tous les montants devant
être payés au Propriétaire de l’Infrastructure en vertu de cet Article 38, avant
l'expiration de la période mentionnée dans l'Article 32.3(a), il devra donner
une Notification de son intention de le faire, au plus tard trente (30) Jours
auparavant, au Propriétaire de l’Infrastructure afin que celui-ci puisse
prendre des mesures pour ralentir de manière ordonnée la réalisation de ses
droits et obligations précisés dans les Articles 32.3(d)(i) ou 32.3(d)(ii).

(e) Toute dénonciation de la Convention susceptible de se produire qui n’est pas
subordonnée à l’application du présent Article 34 ne déclenche pas son application.

33 Règlement des litiges
33.1 Négociation préalable

Les Parties conviennent de tenter de régler tout différend découlant de, lié ou en rapport avec
la Convention par voie de négociations. Si le litige n'a pas été résolu par la négociation dans
les quatre-vingt-dix (90) Jours suivant la notification par écrit de l'une des Parties informant
l'autre de l'existence d'un conflit, ou dans une autre période que les Parties auront pu convenir
entre elles par écrit, le litige sera soumis à arbitrage pour être tranché de manière définitive
conformément à l'Article 33.2.

33.2 Arbitrage
(a) Tout conflit survenant du fait de, ou en relation avec la Convention qui n'a pas été
résolu par voie de négociation dans les quatre-vingt-dix (90) Jours sera finalement
résolu par le Centre international pour le Règlement des conflits d'investissement (le

« Centre ») selon les dispositions de la Convention sur le Règlement des conflits
entre États et Nationaux d'autres États (la « Convention CIRDI »).

) Il est convenu ce qui suit :

[0] Bien que le Propriétaire de l'infrastructure soit un ressortissant de la
République de Guinée, il est contrôlé par des ressortissants d'autres États
Contractants à la Convention CIRDI et est considéré comme un ressortissant
d'autres États Contractants aux fins de la Convention du CIRDI.

Gi) Il est stipulé que la transaction à laquelle la présente Convention se rapporte
est un investissement.

(ii) La procédure d'arbitrage aura lieu à Paris et la langue d’arbitrage sera le
français.

Gv) Sans préjudice au pouvoir du tribunal arbitral de recommander des mesures
conservatoires, toute partie peut demander à toute/autorité judiciaire ou autre
d'ordonner toute mesure provisoire ou co toire, y compris la KS

a1

Convention pour la construction et l'exploitation d'une raffinerie d’alumine
33.3

avant l'introduction de la procédure d'arbitrage, ou pendant la procédure,
pour la préservation de ses droits et intérêts.

(c) Si pour quelque raison que ce soit un litige renvoyé devant le Centre conformément à
l'Article 33.2(a) ne peut être tranché en tout ou partie, sur les mérites (en particulier,
mais pas uniquement, si le Centre refusait d'accueillir la requête en arbitrage ou si le
Centre ou le tribunal arbitral estimaient ne pas être compétents pour trancher le litige,
en tout ou partie), le litige (ou la partie du litige qui ne peut faire l'objet d'une
décision basée sur le mérite) sera tranchée conformément aux Règles d'arbitrage de la
Chambre de commerce international par trois arbitres nommées conformément aux
dites Règles. Le siège de l'arbitrage sera à Paris (France) et la langue d'arbitrage sera
le français.

(d) La République de Guinée renonce irrévocablement et expressément à immunité
souveraine de juridiction et d'exécution dont elle pourrait bénéficier.

Loi applicable
La loi applicable à la Convention est la loi de la République de Guinée.

Section 11.: Clauses finales

34

35

36

37

38
38.1

Autorisation d'investissement et de transfert

(a) La ratification de cette Convention équivaut à l'autorisation d'un investissement
étranger direct en Guinée.

@) Par les présentes, tous les transferts de fonds vers des destinations étrangères sont
autorisés conformément au Droit Applicable dans le cadre du Projet de Raffinerie de
du Propriétaire de l'infrastructure, de l'Exploitant de l'infrastructure et de leurs
Affiliés et Contractants du Projet conformément aux termes de la Convention.

Prééminence de la Convention

(a) En cas de conflit entre les stipulations de la Convention et les Lois et
Réglementations, les stipulations de la Convention prévaudront.

@) En cas de litige entre la Convention et tous autres Documents Contractuels (autre que
la Convention Minière) relatif au Projet, les dispositions de la Convention
prévaudront.

Comportement de bonne foi

Chaque Partie s'engage à transmettre aux autres Parties les instruments juridiques nécessaires
à l'application de la présente Convention. En outre, chaque Partie s'engage à se conduire
d'une manière qui mettra pleinement en œuvre les dispositions de la présente Convention,
dans le meilleur intérêt du Projet.

Amendements

La Convention ne pourra être modifiée que par avenant qui entrera en vigueur selon le même
procédé que celui prévu pour l'entrée en vigueur de la Convention.

Propriété et cession des Actifs de l'Infrastructure du Projet

Cessions, Successeurs et Bénéficiaires

(a) La Convention lie les Parties, leurs successeurs et leurs bénéficiai UP

Convention pour la construction et l'exploitation d'une raffinerie d’alumine 42
@) Tout actionnaire de l’Investisseur ou du Propriétaire de l'infrastructure pourra
transférer à tout moment (ou faire transférer) tout ou partie de ses Actions dans le
capital de l’Investisseur ou du Propriétaire de l'Infrastructure (ou tout intérêt direct ou
indirect dans ces actions) à toute personne autorisée à les recevoir en vertu du Pacte
d'actionnaires applicable (s'il existe) et des Statuts avec une Garantie aux Parties au
Financement qui ont directement financé le Propriétaire de l'Infrastructure, sans avoir
besoin d'une approbation et de façon exonérée de toute taxes (qu'elles soient payables
par une Partie, le cessionnaire ou le nouvel actionnaire bénéficiaire du transfert).
L'État accepte qu'aucune charge, aucun impôt ou prélèvement ne soit imposé par
l'État sur aucune transaction donnant effet à ladite cession.

38.2 Cession de l'Infrastructure du Projet à l'expiration de la Période de Remboursement de
l'investissement

(a) Dans les deux (2) ans précédant la fin de la Durée, l’Investisseur et l’Etat feront une
revue contradictoire de l’état des Infrastructures afin d’identifier si celles-ci sont en
bon état de fonctionnement, de maintenance, de réparation, de renouvellement et de
performance. Sur la base de cette revue, l’Investisseur, le Propriétaire de
l'infrastructure et l’Etat établiront d’un commun accord les mesures correctives
éventuellement nécessaires pour assurer un bon état de fonctionnement, de
maintenance, de réparation, de renouvellement et de performance. A défaut d’accord,
les Parties s’en remettront à dire d’expert ;

(b) L’Investisseur s’engage à réaliser les mesures correctives visées à l’alinéa (a) ci-
dessus dans les deux (2) ans précédant la fin de la Durée. A défaut, l’Etat pourra faire
réaliser les mesures correctives par tout tiers de son choix aux frais et risques de
l’Investisseur ;

(c) Le dernier Jour de la Période de Remboursement des Investissements, l’Investisseur
(selon le cas) transfèrera, à titre gratuit, toutes les Actions à l'État ou à l'entité détenue
par l'État (selon les instructions de l'État).

(d) L’Investisseur fera tout acte requis par les Lois et Réglementations afin de rendre les
cessions prévues dans l'Article 38 juridiquement valides et contraignants, y compris
l'obtention de toutes les Autorisations nécessaires et de prendre toutes les mesures
pour transférer les Actions ou les Actifs de l'Infrastructure du Projet (le cas échéant),
et exécuter tout document et prendre toutes les autres mesures nécessaires pour
effectuer un transfert rapide et valide.

(e) Dès la Date de Cession, l'État doit s'assurer que le Propriétaire de l'infrastructure (y
compris pour éviter toute ambiguïté avec l'État ou toute entité à laquelle les Actions
sont transférés conformément à l'Article 38) remplit ses obligations en vertu de la
Convention, de la Convention Minière et de l'Accord de Services Ferroviaires.

38.3 Changements dans l'actionnariat du Propriétaire de l’Infrastructure
(a) Changement de contrôle de la Société

[O) Sans préjudice des stipulations de l'Article 38, tout changement de contrôle
direct du Propriétaire de l’Infrastructure sera soumis à l'approbation expresse
préalable du Ministre. a

Gi) Le Ministre pourra s’opposer à tout changement de contrôle pour un motif
légitime dûment notifié au Propriétaire de l’Infrastructure.

(ii) La non-opposition par écrit du Ministre pendant une période de trente (30)
Jours à compter de la réception de la notification d'un projet de c ement
de contrôle vaut approbation du Ministre au sens de l’Article 38.2 ( NA

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 43
39

40

@) Autres changements dans l'actionnariat direct ou indirect du Propriétaire de
l’Infrastructure

QC) Toute acquisition directe ou indirecte, partielle ou cumulée, égale ou supérieure à
cinq pour cent (5%) du capital de la Société, à l'exclusion de toute acquisition
indirecte dans le capital du Propriétaire de l’Infrastructure, doit être soumise à la
validation du Ministre.

Pour les besoins du présent article « validation » signifie toute notification au
Ministre en vue d’informer l’Etat d’un changement dans l’actionnariat direct ou
indirect de Propriétaire de l’Infrastructure n’impliquant pas un changement de
contrôle.

(d) Exceptions

Par dérogation à l'Article 38 de la présente Convention, tout changement de contrôle
du Propriétaire de l’Infrastructure à la suite :

(0) D'une opération boursière ou d'un changement de contrôle l’Investisseur ; ou
Gi) D'une réorganisation interne n'affectant pas le contrôle indirect

ne doit faire l'objet que d'une notification au Ministre dans les meilleurs délais.

(e) L’Investisseur et Propriétaire de l'infrastructure exécuteront tous les actes exigés par
les Lois et Réglementations dans le but de retourner les transferts juridiquement
valides et contraignants prévus par l'Article 38, y compris l'obtention de toutes les
Autorisations nécessaires et de faire toutes les démarches pour transférer les Actions,
et doivent exécuter tout document et prendre toutes mesures nécessaires dans le but
de réaliser un transfert rapide et valide.

Renonciation partielle

La renonciation implicite ou autre des droits découlant de toute disposition de la présente
Convention ne peut être interprétée comme une renonciation aux droits découlant d'autres
dispositions (similaires ou non) de la présente Convention et toute répudiation de ce type ne
peut être que temporaire, sauf si elle présente une déclaration écrite et dûment signée à cet
effet.

Confidentialité

La Convention n’est pas confidentielle. Toutefois :

(a) L'État s'engage à ne pas divulguer à des tiers, ni à utiliser pour le bénéfice de tiers, les
informations industrielles, financières, commerciales, scientifiques, techniques ou
personnelles fournies par le Propriétaire de l'infrastructure, l'Exploitant de
l'infrastructure et les Contractants du Projet et leurs Affiliés respectifs, ou celles
obtenues par l'État qui ne proviennent pas du domaine public et qui sont
régulièrement traitées par le Propriétaire de l'Infrastructure, l'Exploitant de
l'Infrastructure et leurs Affiliés respectifs d'une manière non confidentielle, sans le
consentement préalable express du Propriétaire de l'infrastructure, de l'Exploitant de
l'infrastructure et de leurs Affiliés respectifs.

@) Le Propriétaire de l'In et l'Exploitant de l'infrastructure s'engagent à traiter
comme confidentielle te information de nature similaire que l'État leur

TR

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 44
41

42

43
43.1

43.3

43.5

44

Convention pour la construction et l'exploitation d'une raffinerie d'alumine

Langue du contrat et Système de mesure

(a) Cette Convention est rédigée en langue française. Tous les rapports ou autres
documents établis ou à établir en vertu de la Convention doivent être rédigés en
français. La traduction de cette Convention dans une autre langue sera effectuée dans
le seul but de faciliter sa compréhension. En cas de contradiction entre le texte
français et le texte traduit dans une langue étrangère, le texte français prévaudra.

() Le système de mesure utilisé sera le système métrique.

Continuité

Lorsque le contexte général le requiert, les droits et obligations du Propriétaire de
l'infrastructure, de l'Exploitant de l'infrastructure et de leurs Affiliés respectifs, de
l’Investisseur et de l'État survivront au-delà de la Durée de la Convention. Cela s'appliquera
particulièrement au présent Article 42 et aux Définitions et Articles 30, 31, 32, 33, 40, 40.
Notifications

Formulaire de Notification

Chaque Notification en vertu ou en rapport avec la Convention doit être faite par écrit et être
adressée à son destinataire par lettre recommandée avec accusé de réception ou par courrier
spécial, précédée ou non d'un fax aux adresses suivantes :

(a) Pour la République de Guinée : [#], marqué à l'attention de [#], fax [#] ;

() Pour le Propriétaire de l'Infrastructure : [#], marqué à l'attention de [#], fax [#] ;
(c) Pour l’Investisseur : [#], marqué à l'attention de [#], fax [#] ; et

Présomption de transmission de Notifications

Une Notification est considérée avoir eu lieu :

(a) le Jour de sa remise à son destinataire soit à la main, avec accusé de réception ou par
courrier spécial ; ou

@) le huitième Jour ouvrable après son dépôt pour une correspondance envoyée par
courrier, étant précisé que toute correspondance envoyée par voie postale doit être
confirmée par télécopie dans les 48 heures de son envoi.

Autre transmissions des Notifications

En cas de défaillance des moyens de transmission envisagés dans le présent document, les
Parties utiliseront tout autre moyen de transmission leur permettant de s'assurer que la
Notification ait été reçue par son destinataire dans les plus brefs délais.

Changement d'adresse

Tout changement d'adresse d'une Partie sera Notifié aux autres Parties dans les plus brefs
délais.

Documents

Tout document adressé à une Partie est envoyé à l'adresse indiquée dans la Convention.

Capacité de l’Investisseur

Sans restreindre les droits du Propriétaire de l'infrastructure ou des Entités Protégées
d'appliquer les dispositions de la Convention, les Parties conviennent que l’Investisseur sera
également habilité à appliquer la Convention pour le compte et au nom du Propriétaire de
l'infrastructure et/ ou en son nom propre afin de recouvrer toute perte ou tout dommage subis
par le l’Investisseur, ou de protéger ses intérêts du Propriétaire de l'Infrastructure ét/ ou pour
le compte et au nom de toute Entité Protégée en relation avec tout différend d'expropriation,

45
notamment, mais pas seulement, lorsque des actions du Propriétaire de l'infrastructure sont
expropriées (l'État accepte par la présente qu'il n'expropriera aucune des actions du
Propriétaire de l'Infrastructure et ne prendra aucune mesure ayant pour effet similaire
d'exproprier des actions du Propriétaire de l'Infrastructure).

45 Entrée en vigueur

@) La Convention, dûment approuvée par les organes habilités et signée par les
représentants dûment autorisés par les Parties, entrera en vigueur le Jour de la
publication du Décret promulguant de la Loi adoptée par l'Assemblée Nationale de
Guinée portant ratification de la Convention au Journal officiel de la République de
Guinée.

@) Les Parties s'engagent à ne ménager aucun effort pour que la Date d’Entrée en
Vigueur de la présente Convention se produise dans les meilleurs délais.

46 Exhaustivité de la Convention

La Convention constitue l'intégralité de l'açeord des Parties et remplace tous les accords,
ententes et négociations antérieurs (y comfris, mais sans s'y limiter, le Protocole d'Accord

concernant le Projet de n

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 46
Fait à Conakry
Le F 6 NN 2018

Pour la REPUBLIQUE DE LA GUINEE

Le Ministre des Mines
et de la Géologie

Monsieur Abdoulaye

Le Ministre du Budget

OUBATE

Monsieur Ismaël DI

Pour WINNING CONSORTIUM ALUMINA PTE. LTD

Monsieur Chi Wah LAU

Pour WINNING CONSORTIUM ALUMINA GUINEA S.A

Convention pour la construction et l'exploitation d'une raffinerie d'alumine

47
2.2

2.1

Annexe 1 Régime fiscal et douanier de la raffinerie

PRINCIPES GENERAUX

Le Propriétaire de l’Infrastructure et ses Sous-Traitants Directs sont assujettis pendant toute
la durée de la Convention, pour ce qui concerne les Activités la Raffinerie, aux impôts,
droits, taxes et redevances de nature fiscale conformément aux dispositions du Code Général
des Impôts, du Code Douanier et à celles du Code Minier en vigueur à la date de signature de
la Convention. Toutefois, en raison des spécificités, du caractère intégré et industriel du
Projet et des investissements qu'il requiert, les dispositions spécifiques de la présente
Convention, y compris celles de la présente annexe fiscale s'appliquent nonobstant toutes
dispositions contraires de droit commun.

Les impôts, taxes, droits, contributions, cotisations, prélèvements et redevances auxquels le
Propriétaire de l’Infrastructure, ses Affiliés et ses Sous-Traitants Directs sont assujettis, sont
calculés, recouvrés et exigibles dans les conditions prévues par les textes en vigueur à la date
de signature de la Convention, sous réserve des dispositions de la Convention.

Sur sa demande, le Propriétaire de l’Infrastructure pourra bénéficier de toute disposition
fiscale et douanière plus avantageuse accordée à toute entreprise ayant des activités
similaires et comparables en Guinée.

Le Propriétaire de l’Infrastructure doit tenir en République de Guinée une comptabilité
conforme au plan comptable OHADA.

Pour chaque exercice fiscal, le Propriétaire de l'Infrastructure est tenu de faire certifier par
un commissaire aux comptes agréé en République de Guinée son bilan et son compte
d'exploitation, et communiquer ses états financiers à la Direction en charge des Impôts et au
Ministre en charge des Mines au plus tard le 30 avril de l'exercice suivant la clôture des
comptes au 31 décembre,

En application des dispositions du Code Général des Impôts, du Code des Douanes, du Code
Minier et du Livre des Procédures Fiscales ou de tout autre texte applicable, le Propriétaire
de l'infrastructure doit conserver pendant la durée de droit commun l’ensemble des
documents comptables et pièces justificatives en République de Guinée et en donner accès,
sur demande, aux fins de vérifications et d'audit, au personnel dûment autorisé par VÉtat.

Les Activités de la Raffinerie sont soumises au régime fiscal et douanier ci-après :

REGIME FISCAL

Contribution au développement local

Le Propriétaire de l'Infrastructure est assujetti, au titre du Titre Minier Initial à l
Contribution au Développement Local au taux de 0,5% de sa production annuelle de bauxite
conformément aux dispositions de l’article 130 du Code Minier. Les conditions de paiement,
de répartition et d'utilisation de ladite contribution seront définies par un texte
règlementaire et la Convention de Développement Local.

Taxe sur les substances de carrières

SMB et ses Sous-Traitants sont assujettis à la taxe sur les substances de carrières
conformément à l’article 162 du Code Minier a l'exception des substances de carrières
utilisées pour les besoins exclusifs Projet et dans le cadre des conventions de
développement communautaire.

W®

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 48
241

2.4.2

24.3

244

2.4.5

2.3

24

Impôt sur les sociétés

Le Propriétaire de l’Infrastructure est assujetti à l'impôt sur les bénéfices conformément aux
dispositions des articles 176, 177 et 178 du Code Minier.

Assiette de l'impôt sur les sociétés

L’assiette de l'impôt sur les sociétés est constituée du bénéfice imposable déterminé selon les
règles de droit commun, celles prévues à l’article 177 du Code Minier à la date de la signature
de la Convention ainsi que les clauses de la présente convention et son annexe portant
régime fiscal et douanier.

Taux de l'impôt sur les sociétés

Le taux de l'impôt sur les sociétés est fixé à trente pour cent (30%) pour la phase
d'exploitation, conformément aux dispositions de l’article 176 du Code Minier.

Exemption de l’impôt sur les sociétés

Compte tenu du volume des investissements et de l'engagement du Propriétaire de
l'Infrastructure à réaliser la Raffinerie suivant le Calendrier, et à en transférer la propriété à
Y'Etat trente-trois (33) ans après la Première Production Commerciale, le Propriétaire de
l'Infrastructure bénéficiera d’un allègement fiscal de l'impôt sur les sociétés à compter de la
Date de Première Production Commerciale de l’Alumine, comme suit :

> Exonération totale (y compris l'IMF) pendant huit (8) exercices fiscaux
> Réduction de 50% sur les 6 exercices fiscaux suivant la période d'exonération totale.

Impôt Minimum Forfaitaire - IMF

A compter du neuvième exercice après la Date de Première Production Commerciale, La
Société de Raffinerie sera assujettie à l'IMF au taux de 1,5% de son chiffre d’affaires annuel.
Le montant de l’IMF est plafonné à 250,000 US$

Déficit d'exploitation reportable

Le Propriétaire de l’Infrastructure pourra reporter son déficit d'exploitation sur une durée
limitée à huit (8) ans, à compter du début de l'exploitation.

Nonobstant cette disposition, les amortissements non récupérés peuvent être constitués en
amortissements réputés différés indéfiniment reportables.

Charges déductibles

Pour la détermination du revenu imposable, le Propriétaire de l'Infrastructure est autorisé à
déduire toutes les charges d'exploitation nécessaires à la réalisation du Projet conformément
aux dispositions du Code Général des Impôts et du Code Minier, y compris :

© Les frais d’études, de gestion, de redevances et toutes autres charges, payés aux
actionnaires et aux sociétés affiliées à compter du début d'exploitation,

© les dons et œuvres sociales de toute nature à conditions qu'ils bénéficient à des entités ou
personnes établies en Guinée conformément au Code Général des Impôts,

© les provisions suivantes constituées dans le cadre de ses activités :
- provisions pour dédommagement et/ou indempisation des populations,
- provisions pour renouvellement d'équipements,
- provisions pour grosses réparations.

LC

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 49
2.4.6

2.5

2.6

2.7

2.8

La partie de la provision qui n'aurait pas été utilisée dans les deux ans de sa constitution
doit être rapportée aux résultats du troisième exercice qui suit celui au titre duquel elle a
été constituée.

Constitution des amortissements réputés différés (ARD)

Le Propriétaire de l’Infrastructure pourra constituer des amortissements réputés différés en
période déficitaire (ou ARD) à hauteur des amortissements comptabilisés, dans la limite de
la perte comptable de l'exercice fiscal concerné.

Les ARD constitués au cours d’un exercice fiscal au cours duquel des pertes sont encourues
peuvent être accumulés et reportés sans limitation de durée.

Les intérêts d'emprunts

Le Propriétaire de l’Infrastructure pourra déduire les intérêts d'emprunts contractés pour la
réalisation du Projet, à hauteur d’un taux LIBOR 12 mois libellé en dollar américain
augmenté de six (6) points.

Impôt sur le revenu des valeurs mobilières (IRVM)

Les dividendes, tantièmes, jetons de présence et toutes autres rémunérations passibles de
l'impôt sur le revenu des valeurs mobilières seront imposés au taux de dix pour cent (10 %)
au titre de l’IRVM, sous réserve de convention de non double imposition.

Compte tenu de la nature spécifique du Projet définie plus haut, les actionnaires du
Propriétaire de l'Infrastructure bénéficient d’une exemption temporaire du paiement de
T'IRVM pendant les huit (8) premières années, à compter de la Date de Première Production
Commerciale de l’alumine.

Impôts, taxes et cotisations assis sur les salaires

Le Propriétaire de l’Infrastructure est redevable des impôts, taxes et cotisations suivants à
raison des salaires versés au personnel du Propriétaire de l’Infrastructure :

@ versement forfaitaire au taux de six pour cent (6%), au titre des salaires versés aux
employés nationaux et étrangers conformément au Code Général des Impôts ; à
compter du début de production d’Alumine ;

@) contribution à la formation professionnelle au taux d’un et demi pour cent (1,5%) pour
les salaires versés à ses employés nationaux et étrangers, en Guinée et hors Guinée.
Cette contribution ne s'applique pas si le Propriétaire de l’Infrastructure dispose de
son propre centre de formation permanent en Guinée qui dispose d’un budget au
moins équivalent à celui du montant de la taxe. Un centre de formation permanent se
définit comme étant un endroit où l’on retrouve des salles de classes et de formation
pour la tenue de cours par un personnel qualifié, visant la formation et le
développement de compétences et aptitudes du personnel participant directement
aux Activités ; et

@) la part patronale de cotisations sociales à la charge du Propriétaire de l’Infrastructure.

Taxe unique sur les véhicules

Le Propriétaire de l’Infrastructure et ses Sous-Traitants Directs sont assujettis à la taxe
unique sur les véhicules au faux et tarifs en vigueur, à l’exception des véhicules utilitaires et
engins de chantier.

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 50
2.9

2.10

2.10.1

2.10.2

2.10.3

210.4

Droits d’enregistrement et impôt sur la plus-value de cession

Pendant la Phase de Construction et d’Extension, le Propriétaire de l’Infrastructure sera
exonéré de droits d'enregistrement sur tous les actes, mutations, et généralement toutes
opérations (y compris les cessions d'actions et de titres miniers).

Pendant la Phase d’Exploitation le Propriétaire de l’Infrastructure sera soumis au droit
d'enregistrement à l'exception des opérations de capitalisation, de financement et de sûreté.

Le Propriétaire de l’Infrastructure et ses actionnaires seront également exonérés de l'impôt
sur les plus-values de cession d'actions réalisées entre actionnaires et/ou sociétés Affiliés.

Précisions concernant les autres impôts et taxes et autres redevances

Retenues à la source par le Propriétaire de l’Infrastructure
Les retenues à la source suivantes seront appliquées :
@)  Retenue à la source sur les salaires des employés guinéens (conformément au CGI) ;

@  Retenue à la source libératoire de tout impôt sur le revenu, sur les salaires versés aux
et expatriés et employés étrangers en République de Guinée au taux de 10% ;

@)  Retenue à la source au taux de 15% sur les loyers payés pour la location des bâtiments
aux personnes physiques;

(@  Retenue à la source sur les sommes versées par le Propriétaire de l’Infrastructure à
des entreprises étrangères (autres que les sociétés affiliées), n’ayant pas
d'établissement stable en Guinée, pour des prestations de services rendues ou utilisées
en Guinée, au taux de 10%.

Par exception aux dispositions ci-dessus, les intérêts payés par le Propriétaire de
l'Infrastructure relatifs aux prêts souscrits auprès de banques ou établissements financiers
ou autres entités et aux prêts et avances consenties par les actionnaires ou autres entités
Affiliées pour financer les investissements liés à la réalisation du Projet sont exonérés de
toute retenue à la source.

Sont également exonérées de la retenue à la source, les montants payés en rémunération des
prestations fournies au titre de toute convention d'assistance technique entre le Propriétaire
de l'Infrastructure et toute entité Affiliée dans la limite de trois pour cent (3%) du chiffre
d’affaires annuel.

Prélèvement forfaitaire sur les achats de biens et services locaux

Le Propriétaire de l’Infrastructure devra prélever et reverser une retenue de dix pour cent
(10%) sur le montant brut de tous les achats locaux de biens et services réalisés auprès de
fournisseurs ne disposant pas de numéro de TVA.

Contribution foncière unique et contribution des patentes

Le Propriétaire de l’Infrastructure et ses Sous-Traitants Directs sont exonérés du paiement
de la contribution foncière unique et de la contribution des patentes sur l’ensemble des biens
et droits immobiliers acquis dans le cadre du Projet pendant les vingt (20) premières années
à compter de l’Entrée en Vigueur de la Convention.

Retenue à la source de 50% de TVA

S'agissant des achats de biens et prestations de services auprès des fournisseurs et
prestataires établis en Guinée pour les besoins de la réalisation du Projet, la Société devra,
conformément au Droit Applicable, procéder à une " cinquante pour cent (50%) du

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 51

v
montant de la TVA facturée et procédera à la fin de chaque mois, au reversement intégral de
ces retenues sur le compte du Receveur Spécial des Impôts.

2.11 Taxe sur la Valeur Ajoutée (TVA)

Le Propriétaire de l’Infrastructure et ses Sous-Traitants Directs sont assujettis à la TVA au
taux de 18% conformément aux dispositions du Code Général des Impôts avec la possibilité
de se faire rembourser tout crédit de TVA acquittée auprès de leurs fournisseurs et
prestataires sur toute l'étendue du territoire Guinéen.

Le Propriétaire de l’Infrastructure est soumis à la TVA au taux zéro (0) à l'exportation.

Le Propriétaire de l’Infrastructure est exonéré de la taxe sur la valeur ajoutée sur toutes ses
importations pour les besoins du Projet, y compris des équipements, outillages, matériels,
machines, pièces de rechange, matières premières et consommables (y compris le fioul
lourd, le gaz naturel, le charbon et tout autre combustible, la chaux) figurant sur la Liste
Minière dûment agréée conformément au Droit Applicable.

Toutefois, ne sont pas exonérés de la TVA, les importations de biens qui sont exclus du droit
à déduction en application du code général des impôts, quand bien même ces biens
figureraient sur la Liste Minière dûment agréée, à l'exception du fioul lourd, du gaz naturel
et du charbon.

Pendant la Phase de Construction (tel que ce terme est défini dans le Code Minier de 2011),
les prestations de services fournies par les entreprises n'ayant pas d'établissement stable en
Guinée en faveur de la Société pour les besoins du Projet sont exemptées de la TVA. Pendant
la Phase d’Exploitation (tel que ce terme est défini dans le Code Minier de 2011), la TVA sur
les mêmes prestations de services fera l’objet d’une déclaration et d’auto-liquidation par le
Propriétaire de l’Infrastructure.

L’importation du diesel par le Propriétaire de l’Infrastructure pour les besoins de la
réalisation du Projet sera exemptée de la TVA si (i) le Propriétaire de
lInfrastructure dispose de ses propres installations pour stocker le diesel, et (ii) le
diesel importé est utilisé exclusivement pour les besoins du Projet. Dans le cas où l’État
constaterait que le diesel importé par la Société serait utilisé pour des fins autres que la
réalisation du Projet, l'État notifiera à la Société les manquements constatés. Le
Propriétaire de l'Infrastructure s'engage à prendre des mesures nécessaires dans les
meilleurs délais pour empêcher la reproduction des manquements. En cas de manquements
graves et répétitifs de la Société à ses obligations prévues au point (ii) ci-dessus, l'État se
réserve le droit de retirer le droit d'importation du diesel du Propriétaire de
l'Infrastructure prévu au présent Article, sans préjudice des pénalités applicables.

Dans le cas où le Propriétaire de l’Infrastructure s’approvisionnerait en diesel sur le marché
local (notamment pendant la période précédant la mise en place des installations de
stockage), toute TVA versée par le Propriétaire de l’Infrastructure à l'État et facturée par les
fournisseurs concernés au Propriétaire de l’Infrastructure sera remboursée au Propriétaire
de l’Infrastructure dans un délai maximum de quarante-cinq (45) Jours à compter de la
demande de remboursement notifiée par le Propriétaire de l’Infrastructure (le « Délai de
Remboursement de TVA »), selon les conditions détaillées ci-dessous.

Pendant uniquement la phase de Construction et d’Extension, le Propriétaire de
l'Infrastructure peut constituer avec ses Sous-Traitants Directs et Exclusifs (dédiés) ayant
des contrats significatifs (contrat dont le montant hors taxe est supérieur à Un Million de
Dollar US (US$1.000.000) et dont l'exécution s’étale sur plus de 12 mois) un groupe spécial.
Les opérations entre les membres de ce groupe spécial sont effectuées hors TVA. Les Sous-
Traitants Directs et Exclusifs peuvent être des filiales dédiées d’entreprises de droit guinéen.
Dans ce cas, chaque filiale dédiée est tenue de tenir une comptabilité séparée pour
l'ensemble des activités accomplies dans le cadre de son contrat de sous-traitance et de
souscrire séparément à toutes ses obligations fiscales. A l’expiration du contrat de sous-
traitance, l’entreprise de droit guinéen dont le Sous-Traitant Direct et Exclusif est la filiale
sera solidairement responsable des obligations fiscales restant à la charge de sa filiale.

Tout contrat de sous-traitance signé par le Propriétaire de l’Infrastructure doit faire l’objet
d’enregistrement à la Direction Nationale des Impôts/ conformément aux dispositions du cp

\K

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 52
paragraphe 2.9 ci-dessus. La liste de l’ensemble des Sous-Traitants Directs doit être fournie
à la Direction Nationale des Impôts et mise à jour en tant que de besoin.

Dans leurs relations avec leurs sous-traitants directs et indirects, la TVA est due
conformément au Droit applicable.

Toute TVA versée par le Propriétaire de l’Infrastructure à l’État et facturée par les
fournisseurs et prestataires sera remboursée à la Société dans le Délai légal de
Remboursement de TVA de quarante-cinq (45) jours. Si, à l'issue de ce délai légal le
Propriétaire de l'Infrastructure notifie l'absence de remboursement dans un délai de
quarante-cinq (45) Jours.

Si le remboursement n’est pas effectué dans un délai de quatre-vingt-dix (90) à compter de
l'expiration du délai de Notification, le Propriétaire de l'Infrastructure aura le droit de
suspendre le reversement de la retenue de cinquante pour cent (50%) de la TVA visée ci-
dessus jusqu’à ce qu’un ‘accord mutuel soit trouvé entre l'État et le Propriétaire de
T'Infrastructure pour le remboursement de TVA.

3. REGIME DOUANIER

341 Principe général en matière douanière

Les dispositions douanières des articles 168, 171-I et II, 172, 173, 174 - I et II, 178-II, 179,
180, 181-I à IV du Code Minier, les dispositions relatives à la TVA à l'importation du Code
Général des Impôts, et l’ensemble des dispositions douanières du Code Général des Impôts
ou de tout autre loi en vigueur à la date de signature de la Convention, s’appliquent au
Propriétaire de l’Infrastructure et à ses Sous-Traitants Directs pour le Projet, sous réserve
des dispositions spécifiques de la Convention et des dispositions ci-après.

Le Propriétaire de l'Infrastructure doit établir et soumettre pour approbation par le Ministre
en charge des Mines et le Ministre en charge du Budget, une Liste Minière pour son compte
et pour celui de ses Sous-Traitants Directs conformément aux dispositions de l’article 166 du
Code Minier.

32 Les exemptions douanières
Le Projet bénéficie des avantages douaniers ci-après :

3.21 Phase de développement, de construction et d’extension

Le Propriétaire de l’Infrastructure bénéficie d’une exonération totale des droits de douane et
de la taxe sur la valeur ajoutée (TVA) sur l’importation de matières premières, matériels,
matériaux, équipements, gros outillages, engins, véhicules (à l’exception des véhicules de
tourisme), pièces de rechanges, produits chimiques, carburants, lubrifiants, consommables
(y compris le fuel lourd et charbon), énergie, électricité et autres équipements et produits
utilisés pour la production d'énergie et la mise en place de la raffinerie . Toutefois, les biens
susvisés seront soumis à la Redevance de Traitement des Liquidations (RTL) au taux de 2%
et la Taxe d’Enregistrement (TE) au taux de 0,5% et du Prélèvement Communautaire (PC)
au taux de 0,25% et du Centime Additionnel (CA).

Les admissions temporaires des biens à l'importation visés à la première catégorie sont

autorisées après le dépôt et agrément de la Liste Minière conformément aux dispositions de
l'article 166 du Code Minier.

3.2.2 Phase d’exploitation

Pendant la phase d'exploitation et de transformation, le Propriétaire de l’Infrastructure et
ses Sous-Traitants Directs sont soumis aux droits de douane au taux forfaitai PAU

Convention pour la construction et l'exploitation d’une raffinerie d'alumine 53
3.2.3

cinq pour cent (5%) pour l'importation des matériels, outillages, équipements, engins,
véhicules, machines et pièces de rechange, consommables entrant dans la transformation de
la Bauxite en Alumine et l'exploitation de la Centrale Electrique.

Pendant la même phase, le Propriétaire de l’Infrastructure et ses Sous-Traitants Directs sont
totalement exonérés de droits de douane et de la TVA sur l'importation des matières
premières et autres consommables (fioul lourd, charbon, soude caustique, chaux, le carbone,
le magnésium, acide sulfurique, coagulants, les métaux composés entrant dans la fabrication
de l'aluminium spécifique, etc...) entrant dans la dans la transformation du de la Bauxite en
Alumine en Guinée à l’exception de la redevance des traitements de liquidation (RTL) au
taux de 2%, de la taxe d'enregistrement (TE) au taux de 0,5% et des prélèvements
communautaires (PC) au taux de 0,25% .

Pour les autres produits pétroliers, le Propriétaire de l'Infrastructure et ses Sous-Traitants
Directs sont soumis à la structure des prix applicable au secteur minier étant entendu que
les importations directes de carburants, de lubrifiants et de tout combustible par le
Propriétaire de l'Infrastructure seront exonérées de droits de douanes.

Exportation de l’Alumine

Le Propriétaire de l'infrastructure n’est assujetti à aucune taxe, droit et redevance lié à
l'Exportation de l’Alumine.

STABILISATION DU REGIME FISCAL ET DOUANIER

À compter de la Date d’Entrée en Vigueur et pour une durée de vingt-cinq (25) années, l'État
garantit au Propriétaire de l’Infrastructure la stabilité des conditions fiscales, douanières et
des changes applicables aux Activités la Raffinerie et au Propriétaire de l’Infrastructure,
telles que ces conditions résultent de la Convention à sa date de signature, et toute
modification qui pourrait y être apportée le cas échéant. Il en résulte que tout changement
du Droit Applicable (taux et assiettes) qui aurait pour effet d'augmenter, directement ou
indirectement, les charges fiscales ou douanières ou de restreindre les garanties au titre de la
réglementation des changes du Propriétaire de l'Infrastructure, ne sera pas applicable au
Propriétaire de l’Infrastructure sauf si le Propriétaire de l’Infrastructure ya convenu.

Par contre, le Propriétaire de l’Infrastructure pourra valablement et après notification
adressée à la Direction Nationale des Impôts, se prévaloir de telles modifications si celles-ci
avaient pour effet de réduire ses charges fiscales et/ou douanières ou d'élargir le champ des
garanties octroyées au titre de la réglementation des changes, sans pouvoir dans un tel cas
refuser l'application de telle ou telle disposition de la modification en question qui lui serait
défavorable, à l'exception toutefois des dispositions plus favorables qui pourraient exister à
la date de la signature de la Convention, y compris celles qui pourraient être prévues danse

Code PUS

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 54
Annexe 2 : Activités locales

Terrassement et construction nécessaires

@)

&

(m)

@)
()

@)

Toute amélioration de route nécessaire

Lieux de construction du camp à identifier

Activités du PEM pour soutenir les activités de terrain
Activités PARC associées dans les zones d'impact
Activités de forage :

Examen du logement et mise à jour

Examen de la disponibilité opérationnelle

Constitution de l'équipe de gestion et de supervision du projet, engagement d'un EPC
supplémentaire et des ressources associées dans le pays

Examen et mise à jour des plans de mine, y compris de la stratégie HME
Activités étendues de délivrance de permis et d'approbation par le gouvernement

Facilitateurs tels que la méthode d'utilisation des explosifs, d'autres consommables et
du carburant du projet et la stratégie de logistique et de transport

Appel d'offres et soumission d'éléments d'étude d'estimation tangibles pour de gros
lots verticaux clés en main, à titre indicatif :

(0) Lots Raffinerie pour [t#] soumissionnaires
Gi) Lot de Centrale électrique, pour [t#] soumissionnaires
(ii) Lot de Terminal d’Exportation d’Alumine pour [t#] soumissionnaires

Lots à soumettre sur la base des Activités Locales et des bureaux de représentation
des contractants sélectionnés

En association avec l'État, qui garantit un système en place pour la construction
Valider et consolider les informations sur l'Étude de Faisabilité de la Raffinerie

(0) Capital du Projet et Estimations des opérations

Gi) Planification et programmation (construire un programme de projet complet)
(iii) Stratégie de mise en œuvre du Projet

Rapport d'Étude de Faisabilité de la Raffinerie

G Rapport

Gi) Estimation intégrée

(ii) Fiches intégrées

4

Convention pour la construction et l'exploitation d'une raffinerie d'alumine 55
